Exhibit 10.1

 

THIRD AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

 


Dated as of February 14, 2017

 


by and among

 

READYCAP COMMERCIAL, LLC,

SUTHERLAND WAREHOUSE TRUST II and

SUTHERLAND ASSET I, LLC,

 

as Sellers, together with the other Sellers that may from time to time be added
hereto in

accordance with the provisions hereof

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Depository and Paying Agent

 


and

 


DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

 


as Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

APPLICABILITY

1

 

 

 

2.

DEFINITIONS

2

 

 

 

3.

INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION

32

 

 

 

4.

MARGIN MAINTENANCE

37

 

 

 

5.

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

39

 

 

 

6.

SECURITY INTEREST

42

 

 

 

7.

PAYMENT, TRANSFER AND CUSTODY

43

 

 

 

8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

47

 

 

 

9.

REPRESENTATIONS

47

 

 

 

10.

NEGATIVE COVENANTS OF SELLER

52

 

 

 

11.

AFFIRMATIVE COVENANTS OF SELLER

54

 

 

 

12.

[INTENTIONALLY OMITTED]

58

 

 

 

13.

EVENTS OF DEFAULT; REMEDIES

58

 

 

 

14.

[INTENTIONALLY OMITTED]

65

 

 

 

15.

RECORDING OF COMMUNICATIONS

65

 

 

 

16.

NOTICES AND OTHER COMMUNICATIONS

66

 

 

 

17.

ENTIRE AGREEMENT; SEVERABILITY

66

 

 

 

18.

ASSIGNABILITY

66

 

 

 

19.

GOVERNING LAW

68

 

 

 

20.

NO WAIVERS, ETC.

68

 

 

 

21.

USE OF EMPLOYEE PLAN ASSETS

68

 

 

 

22.

INTENT

68

 

 

 

23.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

70

 

 

 

24.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

70

 

 

 

25.

NO RELIANCE

71

 

 

 

26.

INDEMNITY

73

 

 

 

27.

DUE DILIGENCE

74

 

 

 

28.

SERVICING

75

 

 

 

29.

TAXES

77

 

 

 

30.

MISCELLANEOUS

79

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I

Names and Addresses for Communications between Parties

 

 

EXHIBIT I

Form of Confirmation — Purchased Loans

 

 

EXHIBIT II

Form of Additional Seller Joinder Agreement

 

 

EXHIBIT III

Authorized Representatives of Sellers

 

 

EXHIBIT IV

Form of Custodial Delivery

 

 

EXHIBIT V

Form of Power of Attorney

 

 

EXHIBIT VI

Representations and Warranties Regarding Individual Purchased Loans

 

 

EXHIBIT VII

Organizational Chart

 

 

EXHIBIT VIII

[Reserved]

 

 

EXHIBIT IX

Form of Servicer Notice and Agreement

 

 

EXHIBIT X

Prohibited Transferees

 

 

EXHIBIT XI

Underwriting Criteria

 

 

EXHIBIT XII

[Reserved]

 

 

EXHIBIT XIII

Eligibility Matrices

 

 

EXHIBIT XIV

TI/LC Tracking Schedule

 

 

EXHIBIT XV

Form of Funding Certification

 

 

EXHIBIT XVI

Form of Available Amount Certificate

 

 

EXHIBIT XVII

Form of Data Tape

 

 

EXHIBIT XVIII

Form of CREFC Reports

 

--------------------------------------------------------------------------------


 

THIS THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this “Agreement”)
is dated as of February 14, 2017, by and among READYCAP COMMERCIAL, LLC
(“Originator”), a Delaware limited liability company, SUTHERLAND WAREHOUSE TRUST
II (“Sutherland Trust II”), a Delaware statutory trust, SUTHERLAND ASSET I, LLC
(“Sutherland”, and together with Originator, Sutherland Trust II and any
Additional Seller, “Sellers”, and each individually, a “Seller”), a Delaware
limited liability company, U.S. BANK NATIONAL ASSOCIATION (“Depository” and
“Paying Agent”), a national banking association, and DEUTSCHE BANK AG, CAYMAN
ISLANDS BRANCH, a branch of a foreign banking institution (“Buyer”).

 

PRELIMINARY STATEMENT

 

The parties hereto are parties to that certain Second Amended and Restated
Master Repurchase Agreement, dated as of June 9, 2016 (as amended prior to the
date hereof, the “Existing Agreement”). Each of the parties hereto desire to
amend and restate the Existing Agreement pursuant to the terms hereof. This
Third Amended and Restated Master Repurchase Agreement amends and restates in
its entirety, as of the Effective Date, the Existing Agreement. Upon the
Effective Date, the terms and provisions of the Existing Agreement shall,
subject to this preliminary statement, be superseded in their entirety.

 

Notwithstanding the amendment and restatement of the Existing Agreement by this
Agreement, (i) the Sellers shall continue to be liable to each of the other
parties to the Existing Agreement for any fees, expenses and other amounts that
are accrued and unpaid under the Existing Agreement on the Effective Date and
indemnities under the Existing Agreement in connection with events or conditions
arising or existing prior to the Effective Date and (ii) should a security
interest be deemed to exist, notwithstanding the intent of the Sellers and the
Buyer, pursuant to Section 6 of the Existing Agreement, such security interest
shall remain in full force and effect until it is released in accordance with
the terms of this Agreement.

 

Upon the effectiveness of this Agreement, each reference to the Existing
Agreement in any other document, instrument or agreement shall mean and be a
reference to this Agreement. Nothing contained herein, unless expressly herein
stated to the contrary, is intended to amend, modify or otherwise affect any
other instrument, document or agreement executed and/or delivered in connection
with the Existing Agreement.

 

1.                                      APPLICABILITY

 

From time to time, the parties hereto may enter into transactions in which
Sellers agree to transfer to Buyer certain Eligible Loans (as hereinafter
defined), in each case, against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Sellers such Eligible Loans at a
date certain or on demand, as applicable, against the transfer of funds by
Sellers.  Each such transaction shall be referred to herein as a “Transaction”
and, unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in any exhibits
identified herein as applicable hereunder.

 

--------------------------------------------------------------------------------


 

2.                                      DEFINITIONS

 

(a)                                 As used in this Agreement, the following
terms shall have the following meanings:

 

“1934 Act” shall have the meaning specified in Section 23(a).

 

“Accelerated Repurchase Date” shall have the meaning specified in
Section 13(b)(i) of this Agreement.

 

“Accepted Servicing Practices” shall mean with respect to any Purchased Loan,
the obligation of a Servicer to service and administer the Purchased Loans in
accordance with “Accepted Servicing Practices”, as defined in the applicable
Servicing Agreement.

 

“Act of Insolvency” shall mean with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any Bankruptcy Law, or
such party seeking the appointment or election of a receiver, conservator,
trustee, custodian or similar official for such party or any substantial part of
its property, or the convening of any meeting of creditors for purposes of
commencing any such case or proceeding or seeking such an appointment or
election, (ii) the commencement of any such case or proceeding against such
party, seeking such an appointment or election, or the filing against such party
of an application for a protective decree under the provisions of SIPA, which
(A) is consented to or not timely contested by such party, (B) results in the
entry of an order for relief, such an appointment or election, the issuance of
such a protective decree or the entry of an order having a similar effect
against such party, or (C) is not dismissed within 60 days, (iii) the making by
such party of a general assignment for the benefit of its creditors, or (iv) the
admission in writing by such party of such party’s inability to pay such party’s
debts as they become due.

 

“Actual Original Purchase Percentage” shall mean, with respect to any
Transaction, a percentage equal to the lesser of (x) the Maximum Original
Purchase Percentage for such Transaction and (y) a percentage designated by the
applicable Seller in its sole and absolute discretion, and set forth in the
Confirmation for such Transaction.

 

“Additional Advance” shall have the meaning specified in Section 3(p) of this
Agreement.

 

“Additional Advance Available Amount” shall have the meaning specified in
Section 3(p) of this Agreement.

 

“Additional Advance Date” shall have the meaning specified in Section 3(p) of
this Agreement.

 

“Additional Advance Diligence Package” shall mean, with respect to any Future
Advance, all documents related to such Future Advance, including, but not
limited to, executed leases, updated occupancy and aggregate rent information,
updated third-party reports or valuations obtained by the Originator in
connection with the Future Advance, the related TI/LC Tracking Schedule and
emails or other correspondence with the related Borrower, in each case, to the
extent such information is in the Originator’s possession.  If the Future
Advance is the

 

2

--------------------------------------------------------------------------------


 

final Future Advance with respect to a project, such package shall also include
confirmation in form satisfactory to the Originator that the project has been
completed to the Originator’s satisfaction.

 

“Additional Advance Pre-Funding Diligence” shall have the meaning set forth in
Section 27.

 

“Additional Amounts” shall have the meaning specified in Section 29(b) of this
Agreement.

 

“Additional Seller Joinder Agreement” shall mean an Additional Seller Joinder
Agreement, substantially in the form of Exhibit II, duly executed and delivered
by each party thereto.

 

“Additional Sellers” shall mean, with respect to any Transaction, any additional
party or parties entering into this Agreement in its capacity as seller that has
executed and delivered an Additional Seller Joinder Agreement.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by, or under common control with, such Person.  For
the purposes of this definition, “control” (including the terms “controlling,”
“controlled by” and “under common control with”), when used with respect to any
specified Person means the possession, direct or indirect, of the power to vote
20% or more of the voting securities of such Person or to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise.

 

“Affiliated Hedge Counterparty” shall mean Deutsche Bank AG or any Affiliate of
Buyer, as counterparty to any Hedging Transaction.

 

“Affiliated Hedging Transaction” shall mean a Hedging Transaction entered into
by any Seller or Guarantor with an Affiliated Hedge Counterparty.

 

“Aggregate Repurchase Price” shall mean, as of any date of determination, the
aggregate Repurchase Price with respect to all Purchased Loans on such date of
determination.

 

“Agreement” shall mean this Third Amended and Restated Master Repurchase
Agreement, dated as of February 14, 2017 by and among each Seller from time to
time party hereto, Depository and Deutsche Bank AG, Cayman Islands Branch, as
same may be amended, modified and/or restated from time to time.

 

“Allocable Percentage” shall mean, with respect to any Principal Payment on any
Purchased Loan, a fraction (expressed as a percentage) the numerator of which is
the Repurchase Price with respect to such Purchased Loan as in effect
immediately prior to such Principal Payment (net of any accrued Price
Differential and, unless an Event of Default has occurred and is continuing,
excluding any other amounts then owing to Buyer), and the denominator of which
is the outstanding principal balance of such Purchased Loan immediately prior to
such Principal Payment.

 

3

--------------------------------------------------------------------------------


 

“Alternative Rate” shall have the meaning specified in Section 3(f) of this
Agreement.

 

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

 

“Applicable Servicer Account” shall mean, with respect to each Purchased Loan,
the account(s) established by the applicable Servicer into which principal,
interest and other payments made by the related Mortgagor or other obligor with
respect to such Purchased Loan under the related Loan Documents are remitted
(directly or indirectly).

 

“Applicable Spread” shall mean:

 

(i)                                     With respect to each Conventional Loan
subject to a Transaction, (i) prior to the occurrence of an Event of Default,
2.50% and (ii) following an Event of Default, 5.50%; provided, further, that
with respect to each Transaction related to a Purchased Loan that is a
Conventional Loan that, as of any date of determination, is still subject to a
Transaction, upon the one year anniversary of the origination of the related
Purchased Loan the Applicable Spread shall mean (i) 3.00%, prior to the
occurrence of an Event of Default and (ii) 6.00% following an Event of Default;
provided, further, that with respect to each Transaction related to a Purchased
Loan that is a Conventional Loan that, as of any date of determination, is still
subject to a Transaction, upon the eighteen month anniversary of the origination
of the related Purchased Loan the Applicable Spread shall mean (i) 3.25%, prior
to the occurrence of an Event of Default and (ii) 6.25% following an Event of
Default, and

 

(ii)                                  With respect to each Investor Bridge Loan
subject to a Transaction, (i) prior to the occurrence of an Event of Default,
3.00% and (ii) following an Event of Default, 6.00%; provided, further, that
with respect to each Transaction related to a Purchased Loan that is an Investor
Bridge Loan that, as of any date of determination, is still subject to a
Transaction, upon the one year anniversary of the origination of the related
Purchased Loan the Applicable Spread shall mean (i) 3.25%, prior to the
occurrence of an Event of Default and (ii) 6.25% following an Event of Default;
provided, further, that with respect to each Transaction related to a Purchased
Loan that is an Investor Bridge Loan that, as of any date of determination, is
still subject to a Transaction, upon the eighteen month anniversary of the
origination of the related Purchased Loan the Applicable Spread shall mean
(i) 3.50%, prior to the occurrence of an Event of Default and (ii) 6.50%
following an Event of Default,

 

provided, further, that during the Extension Period, the Applicable Spread as
determined in accordance with the terms of each clause of this definition shall
increase by 0.25% in each case.

 

4

--------------------------------------------------------------------------------


 

“Appraisal” shall mean an appraisal which (i) satisfies the guidelines in Title
XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989
and the guidelines of the Uniform Standards of Professional Appraisal Practice,
each as in effect on the date of such appraisal, (ii) was conducted by an
appraiser who (A) is certified by the state in which such appraiser is located,
(B) (x) has received an MAI designation from the Appraisal Institute or (y) is
named on the Originator’s approved list of appraisers (which list may be updated
from time to time with the prior consent of the Buyer) and (C) is satisfactory
to the Buyer in its reasonable discretion and (iii) is not based on assumptions
provided by or influenced by any Seller Party, any equity holder in any Seller
Party, or any Affiliates of the foregoing, other than in accordance with
customary market practices.

 

“Appraisal Review Agent” shall mean SW Seaside Services, LLC or such other
third-party Appraisal provider that is satisfactory to the Buyer in its
reasonable discretion.

 

“Approved Hedging Transaction” shall mean a Hedging Transaction which has been
collaterally assigned to Buyer in accordance with the terms of the underlying
Hedging Transaction pursuant to documentation which provides Buyer with the
right to exercise termination rights and receive funds directly and which is
otherwise in form and substance satisfactory to Buyer in its reasonable
discretion.

 

“As-Is Debt Service Coverage Ratio” shall mean, with respect to any Mortgage
Loan on any date of determination, the ratio obtained by dividing (a) the As-Is
Net Operating Income of the related Mortgaged Property or Properties by (b) the
product of (i) the Principal Balance of such Mortgage Loan and (ii) the related
Assumed Interest Rate.

 

“As-Is Debt Yield” shall mean, as of any date of determination and with respect
to any Mortgage Loan, the ratio of the As-Is Net Operating Income of the
Mortgaged Property related to such Mortgage Loan to the Eligible Loan Amount of
such Mortgage Loan.

 

“As-Is Net Operating Income” shall mean, with respect to any Mortgaged Property
or Properties as of any date of determination, the amount of annualized cash
flow available “as-is” for debt service, based on the most recent financial
statements of the related Mortgagor.

 

“Assignment of Leases” shall mean, with respect to any Purchased Loan, an
assignment of leases and rents thereunder, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the Mortgaged Property is located to reflect the assignment of leases.

 

“Assignment of Mortgage” shall mean, with respect to any Purchased Loan, an
assignment of the mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect the assignment and pledge of
the Mortgage, subject to the terms, covenants and provisions of this Agreement.

 

“Assumed Interest Rate” shall mean, as of any date of determination, and with
respect to any Mortgage Loan (i) that is a fixed-rate Mortgage Loan, the fixed
rate of interest on such Mortgage Loan as of such date of determination,
(ii) that is a hybrid Mortgage Loan, the greater of (A) the initial fixed rate
of interest on such Mortgage Loan and (B) the variable rate of interest

 

5

--------------------------------------------------------------------------------


 

on such Mortgage Loan, assuming an index equal to the swap rate at the duration
of the related Mortgage Loan without regard to pre-payments and (iii) that is an
adjustable-rate Mortgage Loan, the variable rate of interest on such Mortgage
Loan.

 

“Authorized Representative” shall mean each of the authorized representatives of
Sellers listed on Exhibit III, as such exhibit may be modified from time to time
upon notice to Buyer.

 

“Availability Fee” shall have the meaning given thereto in the Letter Agreement.

 

“Available Amount” shall have the meaning set forth in the Letter Agreement.

 

“Available Amount Certificate” shall have the meaning specified in Section 3(a).

 

“Available Income” shall mean, all Income other than (a) the Underlying
Purchased Loan Reserves, and (b) Qualified Servicing Expenses.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as amended from time to time or any successor statute or
rule promulgated thereto.

 

“Bankruptcy Laws” shall mean the Bankruptcy Code or any other United States
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution,
delinquency or any similar statute, law, rules, regulations or similar legal
requirements of any other applicable jurisdiction, in each case, as amended from
time to time.

 

“Base Amount” shall mean an amount equal to the greater of (i) the aggregate
Eligible Loan Amount for all Purchased Loans and (ii) the Maximum Amount.

 

“Base Maximum Original Purchase Percentage” shall mean, with respect to any
Transaction, the percentage specified as the Base Maximum Original Purchase
Percentage in the Confirmation for such Transaction which percentage shall be as
follows:

 

(i)                                     if the subject of such Transaction is a
Conventional Multifamily Loan, the Conventional Multifamily Loan Maximum
Original Purchase Percentage; or

 

(ii)                                  if the subject of such Transaction is a
Conventional Commercial Loan, the Conventional Commercial Loan Maximum Original
Purchase Percentage; or

 

(iii)                               if the subject of such Transaction is an
Investor Bridge Loan, the Investor Bridge Loan Maximum Original Purchase
Percentage.

 

“Bid Process” shall have the meaning specified in Section 4(h) of this
Agreement.

 

“Bid Process Differential Amount” shall mean, as of any date of determination,
an amount equal to the excess, if any, of the fair market value of the Purchased
Loans as determined by the Bid Process over the Market Value of the Purchased
Loans as determined by Buyer.

 

6

--------------------------------------------------------------------------------


 

“Bid Process Limit” shall mean, as of any date of determination, the Bid Process
Limit shall have been met if a Bid Process was not a Successful Bid Process on
two (2) or more occasions.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the States of New
York, Illinois or Minnesota are authorized or obligated by law or executive
order to be closed.  When used with respect to a Pricing Rate Determination
Date, “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banks in London, England are closed for interbank or foreign exchange
transactions.

 

“Buyer” shall mean Deutsche Bank AG, Cayman Islands Branch, or any successor or
assignee thereof.

 

“Capital Expenditure” shall mean, with respect to any Mortgage Loan that is an
Investor Bridge Loan, any capital expenditures associated with the related
Mortgage Property that have been funded by Additional Advances and verified by
the Verification Agent, but which have not been included in the Mortgaged
Property Valuation.

 

“Cash” shall mean such coin or currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts.

 

“Cash Management Account” shall mean a segregated interest bearing account,
entitled “ReadyCap Commercial, LLC, Sutherland Warehouse Trust II and Sutherland
Asset I, LLC, as Sellers, Cash Management Account for the benefit of Deutsche
Bank AG, Cayman Islands Branch, as Buyer”, established at the Depository,
bearing account number 173245000.

 

“Change of Control” shall mean the occurrence of any of the following events
with respect to any Seller or the Guarantor: (1) the sale, transfer or other
disposition of all or substantially all of such Seller or Guarantor’s assets or
(2) any Person or group of Persons shall become, or obtain rights (whether by
means of warrants, options or otherwise) to become, the beneficial owner,
directly or indirectly, of (i) 25% or more of the total voting power of all
classes of equity interests of such Seller or the Guarantor entitled to vote
generally in the election of the directors of such Seller or the Guarantor, as
appropriate, or (ii) 25% or more of the total voting power of all classes of
equity interests of an ultimate beneficial owner of such Seller or the
Guarantor, as applicable, that is the beneficial owner of 25% or more of the
total voting power of all classes of equity interests of such Seller or the
Guarantor, as applicable, entitled to vote generally in the election of the
directors of such Seller or the Guarantor, as applicable.

 

“Change in Law” shall have the meaning specified in Section 3(i) of this
Agreement.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning specified in Section 6 of this Agreement.

 

7

--------------------------------------------------------------------------------

 


 

“Collection Period” shall mean the period commencing on (and including) the
first day of each calendar month (or if such day is not a Business Day, then the
next succeeding Business Day) and ending on (and excluding) the first day of the
next succeeding calendar month (or if such day is not a Business Day, then the
next succeeding Business Day).

 

“Concentration Limits” shall mean, on any date of determination, and unless
otherwise agreed by the Buyer in its sole and absolute discretion, the
Concentration Limits shall be satisfied if:

 

a)            The aggregate Eligible Loan Amount for all Purchased Loans
(x) related to a single Mortgagor (without regard to any Purchased Loans related
to any Affiliate of such Mortgagor) or (y) cross-defaulted with any other
Purchased Loan shall not exceed $25,000,000;

 

b)                                     The aggregate Eligible Loan Amount for
all Purchased Loans related to any Mortgagor or any Affiliates of said Mortgagor
shall not exceed $50,000,000 (or such lower amount as required by the Buyer in
its sole and absolute discretion);

 

c)                                      The aggregate Eligible Loan Amount for
all Purchased Loans secured by the same property type shall not exceed the
greater of (i) $48,750,000 and (ii) 65% of the Base Amount;

 

d)                                     The aggregate Eligible Loan Amount for
all Purchased Loans secured by self-storage property shall not exceed 15% of the
Base Amount;

 

e)                                      The aggregate Eligible Loan Amount for
all Purchased Loans secured by Mortgaged Properties located in (A) each of
California and New York shall not individually exceed the greater of
(i) $75,000,000 and (ii) 40% of the Base Amount as of such date of
determination, (B) each of Texas, Florida and Illinois shall not individually
exceed the greater of (i) $60,000,000 and (ii) 40% of the Base Amount as of such
date of determination and (C) in any other state shall not individually exceed
the greater of (i) $45,000,000 and (ii) 30% of the Base Amount as of such date
of determination;

 

f)                                       The aggregate Eligible Loan Amount for
Purchased Loans which are Sub-Performing Mortgage Loans or Defaulted Mortgage
Loans shall not exceed the greater of (i) $15,000,000 and (ii) 10% of the Base
Amount as of such date of determination;

 

g)                                      For all Purchased Loans that are
Conventional Commercial Loans, (i) the Weighted Average LTV shall not exceed
75%, (ii) the Weighted Average As-Is Debt Yield shall be no less than 10.50% and
(iii) the Weighted Average As-Is Debt Service Coverage Ratio shall be no less
than 1.30;

 

h)                                     For all Purchased Loans that are
Conventional Multifamily Loans, (i) the Weighted Average LTV shall not exceed
75%, (ii) the Weighted Average As-Is Debt Yield shall be no less than 9.50% and
(iii) the Weighted Average As-Is Debt Service Coverage Ratio shall be no less
than 1.30;

 

8

--------------------------------------------------------------------------------


 

i)                                         For all Purchased Loans that are
Investor Bridge Loans, (i) the Weighted Average LTV shall not exceed 65%, it
being understood that, solely for purposes of such calculation, the Mortgaged
Property Valuation of the related Mortgaged Property shall include 75% of any
Capital Expenditures made with respect to such Investor Bridge Loan since the
date of the most recent Current Appraisal and (ii) the Weighted Average
Stabilized Debt Yield shall be no less than 10.00%; provided, that (A) the
aggregate Eligible Loan Amount of all Purchased Loans that are Investor Bridge
Loans shall not exceed $150,000,000 and (B) the aggregate Eligible Loan Amount
of all Purchased Loans that are Investor Bridge Loans with a maximum Principal
Balance (including any Future Advance Obligations) greater than $10,000,000
shall not exceed 25% of the Maximum Amount;

 

j)                                        The aggregate Eligible Loan Amount for
all Purchased Loans which are classified in geographic risk score categories 4
or 5 at origination shall not exceed the greater of (i) $20,000,000 and (ii) 10%
of the Base Amount as of such date of determination;

 

k)                                     The aggregate Eligible Loan Amount for
all Purchased Loans with a Principal Balance less than $1,000,000 shall not
exceed 15% of the aggregate Eligible Loan Amount for all Purchased Loans; and

 

l)                                         During the Extension Period, the
aggregate Eligible Loan Amount of all Purchased Loans that are Investor Bridge
Loans shall not exceed 40% of the aggregate outstanding Repurchase Price of all
Purchased Loans.

 

“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Controlled Account Agreement” shall mean that certain Securities Account
Control Agreement, dated as of December 18, 2014, among Buyer, the Seller
Parties and the Depository, relating to the Cash Management Account, the Margin
Account and the Reserve Account, as the same may be amended, modified and/or
restated from time to time.

 

“Conventional Commercial Loan” shall have the meaning specified in the
Underwriting Criteria.

 

“Conventional Commercial Loan Maximum Original Purchase Percentage” shall mean
with respect to any Transaction the subject of which is a Conventional
Commercial Loan, eighty percent (80%).

 

“Conventional Loan” shall mean either a Conventional Commercial Loan or a
Conventional Multifamily Loan.

 

“Conventional Multifamily Loan” shall have the meaning specified in the
Underwriting Criteria.

 

9

--------------------------------------------------------------------------------


 

“Conventional Multifamily Loan Maximum Original Purchase Percentage” shall mean
with respect to any Transaction the subject of which is a Conventional
Multifamily Loan, eighty percent (80%).

 

“Credit Event” shall mean, with respect to any Purchased Loan, the occurrence of
any of the following events (individually or collectively): (i) the occurrence
and continuance of a monetary or material non-monetary Loan Event of Default
with respect to such Purchased Loan; (ii) a material decline in As-Is Net
Operating Income of the related Mortgagor; (iii) a material decline in the
Mortgaged Property Valuation of the related Mortgaged Property; or (iv) a
Material Adverse Event with respect to such Purchased Loan.

 

“Current Appraisal” shall mean, with respect to each Mortgaged Property, an
Appraisal of such Mortgaged Property issued no more than (i) sixty (60) days
prior to the related Purchase Date (other than the Initial Purchased Loans),
(ii) twelve (12) months prior to any date of determination, (iii) with respect
to any Sub-Performing Mortgage Loan, within thirty (30) days of such Purchased
Loan becoming a Sub-Performing Mortgage Loan, and (iv) with respect to any
Defaulted Loan, within thirty (30) days of such Purchased Loan becoming a
Defaulted Loan.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated December 18,
2014, by and among the Custodian, the Seller Parties and Buyer, as the same may
be amended, modified and/or restated from time to time.

 

“Custodial Delivery” shall mean the form executed by the applicable Seller in
order to deliver the Loan Schedule and the Loan File with respect to any
Purchased Loan to Buyer or its designee (including the Custodian) pursuant to
Section 7, a form of which is attached hereto as Exhibit IV.

 

“Custodian” shall mean U.S. Bank National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Sellers (which
consent shall not be unreasonably withheld or delayed).

 

“Dark LTV” shall mean, as of any date of determination and expressed as a
percentage, (x) the Principal Balance of such Investor Bridge Loan divided by
(y) the value of the related Mortgaged Property, based solely on the value of
the real property and excluding any rental income, personal property or going
concern value.

 

“Default” shall mean any event which, with the giving of notice, the passage of
the applicable cure period, if any, or both, would constitute an Event of
Default.

 

“Defaulted Loan” shall mean a Mortgage Loan with respect to which (a)(i) any
payment is 120 days or more delinquent or (ii) the applicable Seller determines
that it is reasonably likely that the Mortgagor will not be able to make a
delinquent payment within 180 days after such payment was due, (b) the Mortgagor
is subject to an Act of Insolvency , (c) there exists a default, other than a
payment default, that the applicable Seller determines is reasonably likely to
result, or that has resulted, in the acceleration of such Mortgage Loan, (d) the
applicable Seller has determined that a default, other than a payment default,
that is reasonably likely to result in the acceleration of such Mortgage Loan is
imminent, (e) the related Mortgaged Property is an REO

 

10

--------------------------------------------------------------------------------


 

Property or (f) has been subject to any Material Modification on two (2) or more
occasions within any twenty four (24) month period.

 

“Depository” shall mean U.S. Bank National Association, or any successor
Depository appointed by Buyer with the prior written consent of Sellers (which
consent shall not be unreasonably withheld or delayed).

 

“Diligence Event” shall mean any of the following events:

 

(i)                                     a Default; or

 

(ii)                                  a Servicer Termination Event; or

 

(iii)                               any other event which, in the reasonable
good-faith determination of the Buyer, would have a material and adverse impact
on the interests of the Buyer.

 

“Discount Factor” shall mean, with respect to (i) any Mortgage Loan that is a
Performing Mortgage Loan, 100% and (ii) any Mortgage Loan that is a
Sub-Performing Mortgage Loan, 70%.

 

“Early Repurchase” shall have the meaning specified in Section 3(d) of this
Agreement.

 

“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.

 

“Effective Date” means February 14, 2017.

 

“Eligibility Compliant Ratio” shall mean, as of any date of determination, a
condition which will be satisfied if (i) with respect to any Mortgage Loan that
is an Investor Bridge Loan, both (A) the LTC of such Mortgage Loan is less than
or equal to 80% and (B) the LTV of such Mortgage Loan is less than or equal to
95% and (ii) with respect to any Mortgage Loan that is a Conventional
Multifamily Loan or a Conventional Commercial Loan, the LTV of such Mortgage
Loan is less than or equal to 90%.

 

“Eligibility Matrices” shall mean the matrices attached hereto as Exhibit XIII.

 

“Eligible Loan” shall mean a Mortgage Loan that is eligible to be purchased by
the Buyer hereunder.  As of any date of determination, and with respect to each
Mortgage Loan, the Buyer shall have the right to determine if such Mortgage Loan
is an Eligible Loan based on the criteria set forth below, such determination to
be made by the Buyer in its reasonable sole discretion.

 

A Mortgage Loan shall be an Eligible Loan if:

 

a)                                     it is a senior, secured Mortgage Loan
with a first priority perfected security interest in a Mortgaged Property;

 

b)                                     it was originated by the Originator in
material compliance with the Underwriting Criteria and the terms of which comply
with the Underwriting Criteria as of the related Purchase Date; provided,
however, that any Mortgage Loan that complies with

 

11

--------------------------------------------------------------------------------


 

the Underwriting Criteria as a result of compensating factors shall be an
Eligible Loan subject to the Buyer’s sole and absolute discretion;

 

c)                                      it complies, as of the related Purchase
Date, with the Eligibility Matrices;

 

d)                                     it is (i) with respect to any New
Collateral, performing and current with respect to all scheduled principal and
interest payments due on or before the related Purchase Date and (ii) not a
Defaulted Loan;

 

e)                                      it is directly secured by a Mortgaged
Property that is an Eligible Mortgaged Property Type, free and clear of any
subordinate liens and with Loan Documents that prohibit subordinate liens;

 

f)                                       it was originated in conformance with
and remains in compliance with all local, state and federal statutes, rules and
regulations in all material respects; provided, that a Mortgage Loan in
compliance with local, state and federal statutes due to an applicable
“grandfather provision”, shall be considered eligible for purposes of this
clause (f);

 

g)                                      its related Mortgagor is an Eligible
Mortgagor;

 

h)                                     it is denominated in U.S. dollars;

 

i)                                         it requires the related Mortgagor to
make interest payments no less frequently than monthly;

 

j)                                        it is a Mortgage Loan for which, in
connection with its origination, the Originator obtained all appraisals, title
insurance, environmental reports and engineering reports that are required in
accordance with the Underwriting Criteria;

 

k)                                     its related Loan File was, or will be,
delivered to the Custodian in accordance with the Custodial Agreement and
subject to any grace and/or cure periods provided herein;

 

l)                                         it is not a participation interest in
any loan;

 

m)                                 it is not secured by unimproved land or real
property that is undergoing ground-up construction, other than rehabilitation or
the construction of tenant improvements;

 

n)                                     it is a Mortgage Loan for which all Loan
Documents conform in all respects with the Form Documents other than any
Non-Material Deviations or deviations approved by the Buyer in its sole and
absolute discretion;

 

o)                                     the Loan Representations are true and
correct in all material respects, subject to any exceptions to such
representations and warranties that are approved by the Buyer;

 

12

--------------------------------------------------------------------------------


 

p)                                     it was originated on an arm’s-length
basis;

 

q)                                     a Current Appraisal has been posted to
the website www.box.com or otherwise delivered to the Buyer and the Verification
Agent in respect of such Purchased Loan;

 

r)                                        it has not been subject to any
Material Modification;

 

s)                                       it would not be deemed to be
uncollectable in accordance with ordinary business practices;

 

t)                                        it is an Origination Product;

 

u)                                     with respect to any New Collateral, it
has a Principal Balance no less than $750,000 and no greater than $10,000,000
or, solely with respect to Investor Bridge Loans, $20,000,000 (including any
Future Advance Obligations);

 

v)                                     it satisfies the Eligibility Compliant
Ratio test;

 

w)                                   with respect to each Mortgage Loan that is
an Investor Bridge Loan that may be subject to a Transaction after the Effective
Date, the Dark LTV for such Investor Bridge Loan shall not exceed 90%; and

 

x)                                     with respect to any Conventional Loan, a
Securitization Takeout shall not have occurred since the Purchase Date of such
Conventional Loan.

 

provided, however, that a Mortgage Loan that does not meet such criteria may
nevertheless be an Eligible Loan if the Buyer in its sole and absolute
discretion consents to such Mortgage Loan being an Eligible Loan.

 

“Eligible Loan Amount” shall mean, with respect to a Mortgage Loan that is an
Eligible Loan, the lesser of: (i) the Principal Balance of such Eligible Loan,
(ii) the Market Value of such Eligible Loan (iii) 80% of the Mortgaged Property
Valuation of such Eligible Loan and (iv) solely with respect to an Eligible Loan
that is an Investor Bridge Loan, 75% of an amount equal to the sum of (A) the
Mortgaged Property Valuation of such Eligible Loan plus (B) any Capital
Expenditures made with respect to such Eligible Loan since the most recent
Current Appraisal Date; provided, however, that if, as of any date of
determination, any Concentration Limit shall not have been satisfied, then the
Eligible Loan Amount of one or more Eligible Loans shall be reduced, in an
amount determined by the applicable Seller to the extent necessary so that all
Concentration Limits shall be satisfied as of such date of determination;
provided, further, that for each Mortgage Loan that is not an Eligible Loan, the
Eligible Loan Amount shall be $0.

 

“Eligible Margin Collateral” shall mean any of (i) Cash, (ii) bonds, debentures,
treasury bills, notes or other securities issues by the government of the United
States of America and (iii) other securities agreed to by both the Buyer and the
Sellers.

 

13

--------------------------------------------------------------------------------


 

“Eligible Mortgaged Property Type” shall mean a Mortgaged Property that is
primarily used as a retail, office, industrial, multifamily property, warehouse,
self-storage, or a mixed use property involving any combination of such uses.

 

“Eligible Mortgagor” shall mean a Mortgagor that (i) is an entity whose
jurisdiction of formation and principal place of business are located in the
United States and (ii) is not an Affiliate of (A) any Seller Party, (B) any
holder of an Equity Interest in any Seller Party or (C) any director, manager,
member or officer of any Seller Party.

 

“Environmental Law” shall mean any present or future federal, state or local
law, statute, regulation or ordinance, any judicial or administrative order or
judgment thereunder, pertaining to health, industrial hygiene, hazardous
substances or the environment, including, but not limited to, each of the
following, as enacted as of the date hereof or as hereafter amended:  the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§ 9601 et seq.; the Resource Conservation and Recovery Act of 1976,
42 U.S.C. §§ 6901 et seq.; the Toxic Substance Control Act, 15 U.S.C. §§ 2601 et
seq.; the Water Pollution Control Act (also known as the Clean Water Act, 22
U.S.C. §§ 1251 et seq.), the Clean Air Act, 42 U.S.C. §§ 7401 et seq. and the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.

 

“Equity Interests” shall mean, any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests, beneficial interests (in the case of a trust)
and membership interests, and any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. 
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Seller is a member and (ii) solely for purposes of
potential liability under Section 302(b)(2) of ERISA and Section 412(b)(2) of
the Code and the lien created under Section 303(k) of ERISA and
Section 430(k) of the Code, described in Section 414(m) or (o) of the Code of
which any Seller is a member.

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by a Seller or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Seller or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds

 

14

--------------------------------------------------------------------------------


 

under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan or Multiemployer Plan; or (f) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Seller or any ERISA Affiliate.

 

“Excluded Taxes” shall have the meaning specified in Section 29(b) of this
Agreement.

 

“Existing Agreement” shall have the meaning set forth in the preliminary
statement.

 

“Exit Fee” shall have the meaning given thereto in the Letter Agreement.

 

“Extension Period” shall have the meaning given thereto in the Letter Agreement.

 

“Event of Default” shall have the meaning specified in Section 13(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FDIA” shall have the meaning specified in Section 22(c).

 

“FDICIA” shall have the meaning specified in Section 22(d).

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three (3) federal funds
brokers of recognized standing selected by it; provided, that such selected
brokers shall be the same brokers as selected for all of Buyer’s other
repurchase customers where the Federal Funds Rate is to be applied, to the
extent such brokers are available.

 

“Filings” shall have the meaning specified in Section 6 of this Agreement.

 

“Form Documents” shall mean the Originator’s standard commercial mortgage loan
documents as in effect on the Closing Date, which documents shall not be
modified without the prior written consent of the Buyer, other than with respect
to any changes that would constitute a Non-Material Deviation.

 

“Funding Certification” shall have the meaning specified in Section 3(a).

 

“Funding Compliant Ratio” shall mean, as of any Purchase Date, a condition which
will be satisfied if (i) with respect to any Mortgage Loan that is an Investor
Bridge Loan, both (A) the LTC of such Mortgage Loan is less than or equal to 75%
and (B) the LTV of such Mortgage Loan is less than or equal to 95% and (ii) with
respect to any Mortgage Loan that is a Conventional Multifamily Loan or a
Conventional Commercial Loan, the LTV of such Mortgage Loan is less than or
equal to 80%.

 

15

--------------------------------------------------------------------------------


 

“Future Advance” shall mean, with respect to any Mortgage Loan, any advance of
funds made pursuant to the terms of the related Loan Documents after the
origination of such Mortgage Loan.

 

“Future Advance Obligation” shall mean, with respect to any Mortgage Loan and
any date of determination, the aggregate amount (without duplication) of
unfunded Future Advances relating to such Mortgage Loan.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantor” shall mean Sutherland Partners, L.P., in its capacity as guarantor
under the Guaranty.

 

“Guaranty” shall mean the Second Amended and Restated Guaranty, dated as of
October 31, 2016, from the Guarantor to Buyer, as the same may be amended,
modified and/or restated from time to time.

 

“Hazardous Materials” shall mean oil, flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including any substances which
are  “hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “wastes,” “regulated substances,” “industrial solid wastes,” or
“pollutants” under Environmental Laws.

 

“Hedge Counterparty” shall mean an Affiliated Hedge Counterparty or any other
counterparty to a Hedging Transaction approved by Buyer in its reasonable
discretion.

 

“Hedging Transaction” shall mean, with respect to any Purchased Loan, any short
sale of U.S. Treasury Securities or mortgage-related securities, futures
contract (including Eurodollar futures) or options contract or any interest rate
swap, cap or collar agreement or similar arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, or which otherwise hedges the value of a Purchased Loan, either
generally or under specific contingencies, entered into by any Seller or
Guarantor (or an Affiliate of Guarantor) with a Hedge Counterparty and which has
been collaterally assigned to Buyer in accordance with the terms hereof.

 

“Income” shall mean, with respect to any Purchased Loan at any time, the sum of
(x) payments of principal, interest, dividends or other similar distributions or
collections, (y) all net sale proceeds received by the Seller Parties or any
Affiliate of either of them in connection with a sale of such Purchased Loan,
other than any origination fees that were earned and paid prior to the related
Purchase Date and (z) payments or other distributions received pursuant to any
related Hedging Transaction for such Purchased Loan.

 

16

--------------------------------------------------------------------------------


 

“Indemnified Amounts” shall have the meaning specified in Section 26.

 

“Indemnified Parties” shall have the meaning specified in Section 26.

 

“Investment Manager” shall mean Waterfall Asset Management, LLC.

 

“Investor Bridge Loan” shall have the meaning specified in the Underwriting
Criteria.

 

“Investor Bridge Loan Maximum Original Purchase Percentage” shall mean with
respect to any Transaction the subject of which is an Investor Bridge Loan,
seventy-five percent (75%).

 

“Letter Agreement” shall mean that certain fourth amended and restated letter
agreement, dated as of February 14, 2017, among Buyer and the Seller Parties, as
the same may be amended, modified and/or restated from time to time.

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/1000 of 1%) for deposits in U.S. dollars, for a three-month
period, that appears on Reuters Screen LIBOR03 (or the successor thereto) as of
11:00 a.m., London time, on the related Pricing Rate Determination Date.  If
such rate does not appear on Reuters Screen LIBOR03 as of 11:00 a.m., London
time, on such Pricing Rate Determination Date, Buyer shall request the principal
London office of any four major reference banks in the London interbank market
selected by Buyer to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a three-month period as of 11:00 a.m., London time, on such
Pricing Rate Determination Date for amounts of not less than the Repurchase
Price of the Transaction.  If at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations.  If fewer than
two such quotations are so provided, Buyer shall request any three major banks
in New York City selected by Buyer to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
three-month period as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Determination Date for amounts of not less than the
Repurchase Price of the Transaction.  If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates.  LIBOR shall be
determined by Buyer or its agent, which determination shall be conclusive absent
manifest error.

 

“LLC Seller” shall mean each of Originator, Sutherland, and each other limited
liability company party hereto as a Seller.

 

“Loan Documents” shall mean, with respect to a Purchased Loan, the documents
included or required to be included, as the context may require, in the related
Loan File and Servicing File.

 

“Loan Event of Default” shall mean for any Purchased Loan, an “Event of Default”
as defined in the Loan Documents for such Purchased Loan (or such other term as
is used in such documents to describe events the occurrence of which gives the
lender the right to accelerate (or causes the automatic acceleration of) such
Purchased Loan); provided, however, that no default under the Loan Documents for
any Purchased Loan shall become a Loan Event of Default hereunder unless such
default is not cured within any applicable grace and cure periods (if any)

 

17

--------------------------------------------------------------------------------


 

under the applicable Loan Documents or is waived by applicable Seller, as lender
thereunder, with Buyer’s written consent.

 

“Loan File” shall mean the documents specified as the “Loan File” in
Section 7(b), together with any additional documents and information required to
be delivered to Buyer or its designee (including the Custodian) pursuant to this
Agreement.

 

“Loan Representations” shall mean with respect to any Purchased Loan or
prospective Purchased Loan, the representations and warranties set forth on
Exhibit VI attached hereto or, if different, the representations and warranties
applicable to such Purchased Loan as set forth on Schedule 2 to the Confirmation
for such Purchased Loan, in each case, as modified by any exceptions to such
representations and warranties disclosed in writing by the applicable Seller
which are approved by Buyer in its sole and absolute discretion and set forth on
Schedule 3 to the related Confirmation.

 

“Loan Schedule” shall mean a schedule of Purchased Loans attached to each Trust
Receipt and Custodial Delivery.

 

“LTC” shall mean, as of any date of determination and with respect to any
Mortgage Loan, the ratio of the Principal Balance of such Mortgage Loan to the
sum of (i) the Mortgaged Property Valuation of the related Mortgaged Property
and (ii) any Capital Expenditures made with respect to such Mortgage Loan since
the date of the most recent Current Appraisal.

 

“LTV” shall mean, as of any date of determination and with respect to any
Mortgage Loan, the ratio of the Principal Balance of such Mortgage Loan to the
Mortgaged Property Valuation of the related Mortgaged Property.

 

“Mandatory Early Repurchase” shall have the meaning specified in Section 3(l).

 

“Mandatory Early Repurchase Date” shall have the meaning specified in
Section 3(l).

 

“Mandatory Early Repurchase Event” shall mean, with respect to any Purchased
Loan, the occurrence of any of the following:

 

(i)                                     such Mortgage Loan ceases to be an
Eligible Loan;

 

(ii)                                  such Mortgage Loan violates the
Concentration Limits;

 

(iii)                               a voluntary or involuntary bankruptcy
petition is filed with respect to the related Mortgagor or guarantor of such
Purchased Loan;

 

(iv)                              all or a material portion of the Mortgaged
Properties securing such Purchased Loan shall be (A) materially damaged or
destroyed by fire or other casualty or (B) taken by any Governmental Authority
having jurisdiction over such Mortgaged Properties as the result, in lieu or in
anticipation of the exercise of the right of condemnation or eminent domain; or

 

18

--------------------------------------------------------------------------------


 

(v)                                 any other event or condition specifically
designated as a Mandatory Early Repurchase Event in the applicable Confirmation
for such Purchased Loan.

 

“Margin Account” shall mean a segregated interest bearing account, entitled
“ReadyCap Commercial, LLC, Sutherland Warehouse Trust II and Sutherland Asset I,
LLC, as Sellers, Margin Account for the benefit of Deutsche Bank AG, Cayman
Islands Branch, as Buyer”, established at the Depository, bearing account number
173245001.

 

“Margin Deficit” shall have the meaning specified in Section 4(a) hereof.

 

“Margin Excess” shall have the meaning specified in Section 4(e) hereof.

 

“Margin Payment Date” shall have the meaning as defined in Section 4(b).

 

“Market Value” shall mean, as of any date of determination and for any Eligible
Loan, the bid-side fair market value in an arms-length transaction between two
consenting parties of such Eligible Loan, expressed as a Dollar amount, as
determined (i) prior to a Successful Bid Process, by the Buyer in its sole
discretion acting in good faith and (ii) following a Successful Bid Process but
prior to a new determination of the Market Value by the Buyer, by the Valuation
Agent pursuant to the Bid Process.  The Buyer shall determine the Market Value
of the Eligible Loans under clause (i) above at such intervals as determined by
the Buyer in its sole discretion, using the same methodology used to determine
the market value of its own assets similar to the Eligible Loans, acting in good
faith.  The Buyer’s election, in its sole and absolute discretion, not to
determine the Market Value of an Eligible Loan at any time shall not in any way
limit or impair its right to make such determination in the future.  Unless
otherwise agreed by the Buyer in its sole discretion, the Market Value of each
Mortgage Loan that is not an Eligible Loan shall be $0.

 

“Market Value Percentage” shall mean, with respect to any Eligible Loan or
Purchased Loan, as of any date, the fraction, expressed as a percentage and
rounded to the next highest hundredth of a percent, the numerator of which is
the then current Market Value of such Eligible Loan or Purchased Loan, and the
denominator of which is the then current Principal Balance of such Eligible Loan
or Purchased Loan.

 

“Market Value Percentage Increase” shall mean the greater of (i) zero (0) and
(ii) the difference between (x) the then current Market Value Percentage of such
Purchased Loan and (y) the Market Value Percentage of such Purchased Loan as of
the last date that any Seller cured a Margin Deficit pursuant to Section 4(b).

 

“Material Adverse Effect” shall mean a material adverse effect on or material
adverse change in or to (a) the property, assets, business, operations,
financial condition or credit quality of the Originator or Guarantor (taken as a
whole), (b) the ability of any Seller or Guarantor to pay or perform its
obligations under any of the Transaction Documents to which it is a party,
(c) the validity or enforceability of any of the Transaction Documents, (d) the
rights and remedies of Buyer under any of the Transaction Documents, or (e) the
value of one or more Purchased Loans.

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Event” shall mean any act of God, outbreak of hostility or
war, or material adverse change or material disruption in current financial,
banking or capital market conditions, in each case, which could reasonably be
excepted to cause the Purchased Loans to become delinquent or to adversely
affect the Mortgaged Property Valuation of the Purchased Loans.

 

“Material Modification” shall mean any modification, waiver or amendment of any
term of, or any other acts with respect to, any Mortgage Loan that would:

 

(i)            (A) affect the amount or timing of any related payment of
principal, interest or other amount payable (other than penalty charges) under
such Mortgage Loan, (B) materially and adversely affect the security for such
Mortgage Loan or (C) not constitute a Non-Material Deviation;

 

(ii)           release the related guarantor or otherwise materially modify the
terms of the related guaranty;

 

(iii)          result in the addition or substitution of any collateral for an
outstanding Mortgage Loan; or

 

(iv)          result in any subordinated or mezzanine debt with respect to such
Mortgage Loan or the related Mortgaged Property.

 

“Maximum Amount” shall have the meaning set forth in the Letter Agreement.

 

“Maximum Original Purchase Percentage” shall mean, with respect to any
Transaction, the percentage specified as the Maximum Original Purchase
Percentage in the Confirmation for such Transaction which percentage shall equal
the product of (i) the Base Maximum Original Purchase Price Percentage and
(ii) the applicable Discount Factor.

 

“Modified Mortgage Loan” shall mean any Mortgage Loan with respect to which a
Material Modification has occurred.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first lien on or a first priority
ownership interest in an estate in fee simple or ground lease interest in real
property and the improvements thereon, securing a Mortgage Note.

 

“Mortgage Loan” shall mean a loan evidenced by a Mortgage Note and secured by a
Mortgage on a Mortgaged Property.

 

“Mortgage Loan Documents” shall mean for any Mortgage Loan, the Mortgage Note,
Mortgages and all other documents evidencing and/or securing such Mortgage Loan.

 

“Mortgage Loan Pre-Funding Diligence” shall have the meaning specified in
Section 27.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by one or more Mortgages.

 

20

--------------------------------------------------------------------------------


 

“Mortgaged Properties” shall mean, with respect to any Eligible Loan or
Purchased Loan, the properties securing such Eligible Loan or Purchased Loan.

 

“Mortgaged Property Valuation” shall mean, as of any date of determination, with
respect to any Mortgaged Property related to a Mortgage Loan the “as-is”
appraised value of such Mortgaged Property based on the most recent Current
Appraisal of such Mortgaged Property; provided, however, if a Credit Event has
occurred with respect to such Mortgage Loan, after providing written notice of
such intention to the applicable Seller, the Buyer shall have the right to
direct the applicable Seller to direct the applicable Servicer to obtain a new
or updated Appraisal of such Mortgaged Property, at the applicable Seller’s
expense, which new or updated Appraisal when received shall be used to determine
the Mortgaged Property Valuation of such Mortgaged Property; provided, further,
if, following the Closing Date, the Property Value Index declines by 5% or more
from its value as of the Closing Date, the Buyer shall have the right to direct
the applicable Seller to direct the applicable Servicer to obtain a Sample
Valuation.  In the event that the Sample Valuation shows a decrease of 10% or
more in the weighted average property value of the sampled Mortgaged Properties,
the Buyer shall have the right to direct the applicable Seller to direct the
applicable Servicer to obtain a new or updated Appraisal for each of the
Purchased Loans.  If at any time the Property Value Index declines an additional
5% from its value as of the date of the previous Sample Valuation, the Buyer
shall have the right to direct the applicable Seller to direct the Servicer to
obtain a new Sample Valuation.

 

“Mortgagor” shall mean the obligor on a Mortgage Note and the mortgagor/grantor
under the related Mortgage(s).

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by any Seller or any ERISA Affiliate and which is covered by
Title IV of ERISA.

 

“Net Market Value Decrease” shall mean, with respect to any Purchased Loan, as
of any date of determination, an amount equal to the greater of (a) zero and
(b) (i) if the difference between (x) the Purchase Date Market Value Percentage
of such Purchased Loan, and (y) the then current Market Value Percentage of such
Purchased Loan (such difference, the “Market Value Percentage Decrease”), as of
such date of determination, is not greater than 10%, the product of (1) the then
current Principal Balance of such Purchased Loan, (2) the Market Value
Percentage Decrease of such Purchased Loan and (3) the Maximum Original Purchase
Percentage for such Purchased Loan or (ii) if the Market Value Percentage
Decrease of such Purchased Loan, as of such date of determination, is greater
than 10%, the product of (1) the then current Principal Balance of such
Purchased Loan and (2) the Market Value Percentage Decrease of such Purchased
Loan, as of such date of determination.

 

“Net Market Value Increase” shall mean, with respect to any Purchased Loan, as
of any date of determination, an amount equal to the product of (i) the then
current Principal Balance of such Purchased Loan and (ii) the Market Value
Percentage Increase of such Purchased Loan, as of such date of determination.

 

“New Collateral” shall mean a Mortgage Loan that any Seller proposes to be
included as Collateral.

 

21

--------------------------------------------------------------------------------


 

“Non-Material Deviation” shall mean, with respect to any Loan Document, a
deviation in the terms or conditions of such Loan Document from the
Form Documents (A) arising solely out of (i) changes to deal-specific economic
terms such as pricing, the party against whom recourse is available, whether or
not recourse is available and maturity date or (ii) changes required by
applicable federal, state and/or local laws and regulations, (B) that does not
have a material and adverse effect on (x) the security intended to be provided
to the Buyer hereunder or (y) the rights and remedies of the Buyer for the
practical realization against the collateral (including any guaranty) securing
such Mortgage Loan or (C) that creates or alters any material obligation of any
Seller Party.

 

“OFAC” shall have the meaning specified in the definition of Prohibited Person.

 

“OFAC Laws” shall have the meaning specified in the definition of Prohibited
Person.

 

“Omnibus Assignment” shall mean, with respect to any Mortgage Loan, an
assignment of the Mortgage, assignment of leases and rents (unless such item is
a document separate from the Mortgage) and all other documents related to such
Mortgage Loan.

 

“Origination Product” shall mean either a Conventional Commercial Loan, a
Conventional Multifamily Loan or an Investor Bridge Loan originated by the
Originator in accordance with the Underwriting Criteria.

 

“Originator” shall have the meaning specified in the preliminary statement.

 

“Other Connection Taxes” means, with respect to Buyer, Taxes imposed as a result
of a present or former connection between Buyer and the jurisdiction imposing
such Tax (other than connections arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Transaction Document).

 

“Other Financing Agreement” shall mean any financing agreement or other credit
facility with respect to small business loans or mortgage loans with any Person
other than Buyer or an Affiliate of Buyer.

 

“Participant Register” shall have the meaning specified in Section 18(d).

 

“Paying Agent” shall mean U.S. Bank National Association, in its capacity as
paying agent hereunder and under the Paying Agent Side Agreement, or any
successor appointed by Buyer with the prior written consent of Sellers (which
consent shall not be unreasonably withheld or delayed).

 

“Paying Agent Fee” shall mean $4,000 for each Remittance Date.

 

“Paying Agent Side Agreement” shall mean that certain Paying Agent Side
Agreement, dated as of December 17, 2015, as executed by U.S. Bank National
Association, Buyer and Sellers, as the same may be amended, supplemented or
otherwise modified from time to time.

 

22

--------------------------------------------------------------------------------


 

“Performing Mortgage Loan” shall mean any Eligible Loan that, as of any date of
determination, is 29 days or less delinquent and is not a Sub-Performing
Mortgage Loan or a Defaulted Mortgage Loan.

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged, (a) the lien
of current real property taxes, water charges, sewer rents and assessments not
yet due and payable; (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record; (c) the exceptions (general and
specific) and exclusions set forth in the related title policy; (d) other
matters to which like properties are commonly subject; (e) the rights of tenants
(as tenants only) under leases (including subleases) pertaining to the related
Mortgaged Property and condominium declarations and (f) if the related Mortgage
Loan constitutes a cross-collateralized Mortgage Loan, the lien of the Mortgage
for another Mortgage Loan contained in the same cross-collateralized group,
provided that none of which items (a) through (f), individually or in the
aggregate, materially and adversely interferes with the current use or net
operating income of the Mortgaged Property or the security intended to be
provided by such Mortgage or the related Mortgagor’s ability to pay its
obligations when they become due

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof or other entity.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Plan” shall mean an employee benefit plan established or maintained by any
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which any Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

 

“Plan Assets” shall have the meaning specified in Section 21(a).

 

“Plan Party” shall have the meaning specified in Section 21(a).

 

“Portfolio Interest Certificate” shall have the meaning specified in
Section 29(c).

 

“Preliminary Due Diligence Package” shall mean with respect to any New
Collateral, the following documents:

 

(i)                                     all of the documents presented to the
Originator’s Loan Committee in connection with the approval of such Mortgage
Loan, including the credit memorandum for the related Mortgage Loan,

 

(ii)                                  a Current Appraisal of the related
Mortgaged Property,

 

(iii)                               any other third party reports related to
such Mortgage Loan, including, but not limited to, environmental site
assessments (such as Phase I

 

23

--------------------------------------------------------------------------------


 

assessments, Phase 2 assessments, or database searches) and property condition
reports,

 

(iv)                              executed copies of all documents to be
included in the Loan File for such Mortgage Loan (along with blacklines of such
documents marked to show changes from the Form Documents),

 

(v)           operating statements of the related Mortgagor,

 

(vi)          evidence of insurance for the related Mortgaged Property,

 

(vii)         a copy of the final HUD-1 settlement statement related to such
Mortgage Loan,

 

(viii)        the results of the review conducted by legal counsel to the
Originator to confirm any exceptions with respect to (a) the Underwriting
Criteria and (b) the Loan Representations,

 

(ix)          a data tape containing information regarding such Mortgage Loan,
substantially in the form attached hereto as Exhibit XVII, and

 

(x)           any other information or documents reasonably requested by the
Buyer prior to the related Purchase Date.

 

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate to the
Repurchase Price for such Transaction (as adjusted from time to time by
reductions in the Repurchase Price pursuant to Sections 3(k), 4(b), 5(c)(iii),
5(d)(iii), 5(d)(v), and 5(e)(iii) and increases in the Repurchase Price as
applicable, pursuant to Section 3(p)) on a 360-day-per-year basis for the actual
number of days during the period commencing on (and including) the Purchase Date
for such Transaction and ending on (but excluding) the date of determination
(reduced by any amount of such Price Differential previously paid by the
applicable Seller to Buyer with respect to such Transaction).

 

“Pricing Rate” shall mean for each Pricing Rate Period, an annual rate equal to
LIBOR for such Pricing Rate Period plus the relevant Applicable Spread for such
Transaction and shall be subject to adjustment and/or conversion as provided in
Sections 3(f), 3(g) and 3(h) of this Agreement.

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

 

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period in
respect of any Transaction, (x) the period commencing on and including such
Remittance Date and ending on and excluding the following Remittance

 

24

--------------------------------------------------------------------------------


 

Date; provided, however, that in no event shall any Pricing Rate Period for any
Transaction end subsequent to the Repurchase Date for such Transaction.

 

“Principal Balance” shall mean, at any date of determination and with respect to
any Mortgage Loan, the lesser of (i) the then current outstanding principal
balance of such Mortgage Loan and (ii) if the applicable Seller intends to
acquire or acquires such Mortgage Loan at a discount, the purchase price paid or
to be paid by such Seller, for such Mortgage Loan less all Principal Payments
received thereon.

 

“Principal Payment” shall mean, with respect to any Mortgage Loan, any payment
or prepayment of principal received by the applicable Seller, any Affiliate of
such Seller, the applicable Servicer or the Depository in respect thereof and
the proceeds of any sale of such Mortgage Loan or any interest therein received
by the applicable Seller, any Affiliate of such Seller, the applicable Servicer
or the Depository.

 

“Prohibited Person” shall mean (1) any person or entity who is on the Specially
Designated Nationals list (the “SDN List”) maintained by the U.S. Department of
Treasury, Office of Foreign Assets Control (“OFAC”), (2) any person or entity
owned, controlled or acting on behalf of a person on the SDN List and (3) any
person or entity otherwise the target of the economic sanctions laws,
regulations, and Executive Orders administered by OFAC (collectively, the “OFAC
Laws”) such that the entry into this Agreement or the performance of the
obligation contemplated hereby would be prohibited if conducted by a U.S. person
as that term is defined in the OFAC Laws.

 

“Protective Advance” shall mean a cash advance to pay all customary, reasonable
and necessary “out of pocket” costs and expenses (including reasonable
out-of-pocket attorneys’ fees and fees and expenses of real estate brokers)
incurred in connection with:

 

(i)            the servicing and administration of a Mortgage Loan, if a default
is imminent thereunder or a default, delinquency or other unanticipated event
has occurred; or

 

(ii)           the preparation of any appraisals, property condition assessments
and environmental assessments required to be obtained pursuant to the applicable
Servicing Agreement.

 

“Purchase Date” shall mean the date on which a Purchased Loan is to be
transferred by the applicable Seller to Buyer.

 

“Purchase Date Market Value” shall mean, with respect to any Purchased Loan, the
Market Value of such Purchased Loan as of the related Purchase Date, and which
Purchase Date Market Value shall be set forth in the Confirmation for the
related Transaction.

 

“Purchase Date Market Value Percentage” shall mean, with respect to any
Purchased Loan, the fraction, expressed as a percentage and rounded to the next
highest hundredth of a percent, the numerator of which is the Purchase Date
Market Value of such Purchased Loan, and the denominator of which is the
Principal Balance as of the related Purchase Date, and which Purchase Date
Market Value Percentage shall be set forth in the Confirmation for the related
Transaction.

 

25

--------------------------------------------------------------------------------


 

“Purchase Price” shall mean, with respect to any Purchased Loan, the price at
which such Purchased Loan is transferred by the applicable Seller to Buyer on
the applicable Purchase Date. The Purchase Price as of any Purchase Date for any
Purchased Loan shall be an amount (expressed in dollars) equal to the product
obtained by multiplying (i) the Eligible Loan Amount of such Purchased Loan, by
(ii) the Actual Original Purchase Percentage for such Purchased Loan.

 

“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loan or Eligible Loans sold by the related Seller to Buyer in such Transaction
and (ii) with respect to the Transactions in general, all Eligible Loans sold by
any Seller to Buyer, together with all Loan Documents, Servicing Agreements,
Servicing Records, Servicing Rights, insurance, collection and escrow accounts
and Hedging Transactions relating to any such Eligible Loans.

 

“Qualified Servicing Expenses” shall mean any fees, compensation and expenses
payable to any third-party Servicer that is not an Affiliate of any Seller
Party, which fees, compensation and expenses are netted by such Servicer out of
collections pursuant to a Servicing Agreement that has been approved by Buyer in
writing in its sole and absolute discretion applied in good faith, and which
Servicer shall have entered into a Servicer Notice and Agreement substantially
in the form attached hereto as Exhibit IX.

 

“Real Estate Settlement Procedures Act” shall mean the Real Estate Settlement
Procedures Act of 1974, 12 U.S.C. §§ 2601 et seq.

 

“Register” shall have the meaning specified in Section 18(c) of this Agreement.

 

“Registrar” shall have the meaning specified in Section 18(c) of this Agreement.

 

“Regulatory Event” shall mean, with respect to the Buyer, any event that results
in (i) any explicit or implicit charge, assessment, cost or expense by reason of
the amount or type of assets, capital or supply of funding the Buyer or any of
its Affiliates is required to maintain in connection with the Transactions,
without regard to whether it is determined in reference to a reduction in the
rate of return on the Buyer’s or any Affiliate’s assets or capital, an inherent
cost of the establishment or maintenance of a reserve of stable funding, a
reduction in the amount of any sum received or receivable by the Buyer or its
Affiliates or otherwise, or (ii) any other imputed cost or expense arising by
reason of the actual or anticipated compliance by the Buyer or any of its
Affiliates with the Basel III regulations in connection with its maintenance of
the Transactions, and in each case, such charge, assessment, cost or expenses is
charged to other similarly situated mortgage finance borrowers of the Buyer.

 

“Remittance Date” shall mean the twenty-fifth (25th) calendar day of each month,
or the next succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by the Sellers and
Buyer.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA other than events for which the 30 day notice period has been waived.

 

“Repurchase Date” shall have the meaning set forth in the Letter Agreement.

 

26

--------------------------------------------------------------------------------


 

“Repurchase Obligations” shall have the meaning specified in Section 6.

 

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
the applicable Seller upon termination of the related Transaction; such price
will be determined in each case as the sum of (i) the Purchase Price of such
Purchased Loan, (ii) the accrued but unpaid Price Differential with respect to
such Purchased Loan as of the date of such determination and (iii) any
Additional Advances made by Buyer to the applicable Seller with respect to such
Purchased Loan pursuant to Section 3(p) of this Agreement, minus any cash
actually received by Buyer in respect of the Repurchase Price of such
Transaction pursuant to Sections 3(k), 4(b), 5(c)(iii), 5(d)(iii), 5(d)(v) and
5(e)(iii) of this Agreement or other amounts applied to reduce the Repurchase
Price hereunder.

 

“Repurchase Price Cap” shall mean, with respect to any Purchased Loan, an amount
equal to (i) the product of (x) the then current Principal Balance (after giving
effect to Future Advances) of such Purchased Loan, (y) the Purchase Date Market
Value Percentage of such Purchased Loan, and (z) the Maximum Original Purchase
Percentage of such Purchased Loan, less (ii) Net Market Value Decrease of such
Purchased Loan, if any plus (iii) Net Market Value Increase of such Purchased
Loan, if any.

 

“Required Number of Days” shall mean no less than three (3) Business Days.

 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

 

“REIT” shall mean a Person satisfying the conditions and limitations set forth
in Section 856(b) and 856(c) of the Code which are necessary to qualify such
Person as a “real estate investment trust,” as defined in Section 856(a) of the
Code.

 

“REO Property” shall mean any Mortgaged Property acquired through foreclosure,
deed-in-lieu of foreclosure or otherwise.

 

“Reserve Account” shall mean a segregated interest bearing account, entitled
“ReadyCap Commercial, LLC, Sutherland Warehouse Trust II and Sutherland Asset I,
LLC, as Sellers, Reserve Account for the benefit of Deutsche Bank AG, Cayman
Islands Branch, as Buyer”, established at the Depository, bearing account number
173245002.

 

“SAMC” shall mean Sutherland Asset Management Corporation, a Maryland
corporation.

 

“SDN List” shall have the meaning specified in the definition of Prohibited
Person.

 

“SEC” shall have the meaning specified in Section 23(a).

 

“Securitization Takeout” shall mean a public or private transfer, sale or
financing of one or more of the Purchased Loans by which any Seller or one or
more of its Affiliates directly or indirectly securitizes a pool of one or more
of the Purchased Loans, including, without

 

27

--------------------------------------------------------------------------------


 

limitation, any such transaction involving the sale of Purchased Loans to a
special purpose entity organized for the purpose of issuing asset-backed or
mortgaged-backed or mortgage pass-through securities of any kind.

 

“Seller” shall have the meaning set forth in the introductory statement.

 

“Seller Operating Agreements” shall mean, with respect to (i) the Originator,
the Amended and Restated Limited Liability Company Agreement of Originator,
dated as of November 1, 2012, (ii) Sutherland Trust II, the Trust Agreement
dated as of May 27, 2016, (iii) Sutherland, the Limited Liability Company
Agreement of Sutherland, dated as of January 24, 2014 and (iv) with respect to
any Additional Seller, the by-laws, limited liability company agreement, limited
partnership agreement, trust agreement or similar operating agreement in effect
as of the date such Additional Seller executes the related Additional Seller
Joinder Agreement, in each case, as the same may be amended, modified and/or
restated with Buyer’s prior written consent.

 

“Seller Parties” shall mean each Seller and the Guarantor.

 

“Servicer” shall mean the servicer under any Servicing Agreement.

 

“Servicer Notice and Agreement” shall have the meaning specified in
Section 28(a).

 

“Servicer Termination Event” with respect to any Servicer, shall mean any “Event
of Default” or similar term, as defined in the applicable Servicing Agreement.

 

“Servicing Agreement” shall have the meaning specified in Section 28(a).

 

“Servicing File” shall mean, with respect to each Purchased Loan, all documents
(other than documents required to be part of the related Loan File, but
including copies of such documents required to be part of the related Loan
File), information and records relating to such Purchased Loan that are
necessary to enable the applicable Servicer to perform its duties and service
the Purchased Loan in compliance with the terms of this Agreement and the
applicable Servicing Agreement, and any additional documents or information
related thereto maintained or created by the Servicer.

 

“Servicing Records” shall have the meaning specified in Section 28(b).

 

“Servicing Rights” shall mean each Seller Party’s right, title and interest in
and to any and all of the following, in each case as the same may be subject to
the terms of any applicable Servicing Agreements and the provisions of the
documentation for the applicable Purchased Loans:  (a) any and all rights of
such Seller Party to service the Purchased Loans or to appoint (or terminate the
appointment of) any third party as servicer of the Purchased Loans; (b) any
payments to or monies received by or payable to any Seller Party (as opposed to
any third-party servicer) as compensation for servicing the Purchased Loans
(including, without limitation, workout fees, consent fees, liquidation fee,
late fees, penalties or similar amounts payable to such Seller Party); (c) all
agreements or documents creating, defining or evidencing any such servicing
rights to the extent they relate to such servicing rights and all rights of such
Seller Party (individually or as servicer) thereunder (including all rights to
set the compensation of any third-

 

28

--------------------------------------------------------------------------------


 

party servicer); (d) the right, if any, to appoint a special servicer or
liquidator of the Purchased Loans; and (e) all rights of such Seller Party to
give directions with respect to the management and distribution of any
collections, escrow accounts, reserve accounts or other similar payments or
accounts in connection with the Purchased Loans.

 

“SIPA” shall have the meaning specified in Section 23(a).

 

“Stabilized Debt Service Coverage Ratio” shall mean, with respect to any
Mortgage Loan on any date of determination, the ratio obtained by dividing
(a) the Stabilized Net Operating Income of the related Mortgaged Property or
Properties by (b) the product of (i) the sum of (x) the Principal Balance of
such Mortgage Loan plus (y) the Future Advance Obligations of such Mortgage Loan
and (ii) the related Assumed Interest Rate.

 

“Stabilized Debt Yield” shall mean, as of any date of determination and with
respect to any Mortgage Loan, the ratio of (i) the Stabilized Net Operating
Income of the Mortgaged Property related to such Mortgage Loan to (ii) the sum
of (A) the Principal Balance of such Mortgage Loan plus (B) the Future Advance
Obligations of such Mortgage Loan.

 

“Stabilized LTV” shall mean, as of any date of determination and with respect to
any Mortgage Loan, the ratio of the Principal Balance (including any Future
Advance Obligations) of such Mortgage Loan to the value of the related Mortgaged
Property once such Mortgaged Property has stabilized, based on the Current
Appraisal.

 

“Stabilized Net Operating Income” shall mean, with respect to any Mortgaged
Property or Properties as of any date of determination, the amount of annualized
cash flow available for debt service once the related Mortgage Property has
stabilized, based on the most recent Appraisal.

 

“Sub-Performing Mortgage Loan” shall mean any Mortgage Loan, as of any date of
determination, (i) with respect to which any scheduled principal or interest
payment is more than 29 days contractually delinquent but is not a Defaulted
Loan or (ii) that is a Modified Mortgage Loan.

 

“Successful Bid Process” shall mean any Bid Process that results in a Bid
Process Differential Amount greater than $0.

 

“Sutherland” shall have the meaning specified in the introductory statement.

 

“Sutherland Trust II” shall have the meaning set forth in the introductory
statement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“TI/LC Tracking Schedule” shall mean a schedule for tracking certain information
related to Future Advances, substantially in the form of Exhibit XIV.

 

“Transaction” shall have the meaning specified in Section 1.

 

29

--------------------------------------------------------------------------------


 

“Transaction Conditions Precedent” shall mean, with respect to each proposed
Transaction,

 

(i)            Each Mortgage Loan to be acquired in such Transaction shall be an
Eligible Loan;

 

(ii)           Immediately prior to such Transaction, and immediately after
giving effect to such Transaction, each Purchased Loan that is an Eligible Loan
immediately prior to such Transaction shall continue to be an Eligible Loan;

 

(iii)          Immediately prior to such Transaction, and after giving effect to
such Transaction, no portion of the Transaction shall relate to Mortgage Loans
in excess of the Concentration Limits;

 

(iv)          With respect to any New Collateral, proposed funds to be advanced
shall be no less than $250,000;

 

(v)           Immediately after giving effect to such Transaction, the excess of
the Maximum Amount over the Aggregate Repurchase Price shall not be less than
the aggregate Future Advance Obligations for all Purchased Loans;

 

(vi)          Immediately prior to such Transaction, and after giving effect to
such Transaction, the Aggregate Repurchase Price shall be no greater than the
Maximum Amount;

 

(vii)         Immediately prior to such Transaction, and immediately after
giving effect to such Transaction, no Default or Event of Default shall exist
and be continuing;

 

(viii)        Immediately prior to such Transaction, and immediately after
giving effect to such Transaction, no Margin Deficit shall exist and be
continuing;

 

(ix)          Immediately prior to such Transaction, and immediately after
giving effect to such Transaction, no Servicer Termination Event shall exist and
be continuing, and no notice of removal or resignation of any Servicer shall
have been given;

 

(x)           The applicable Seller shall have delivered a Funding Certification
in accordance with the provisions of Section 3(a);

 

(xi)          The applicable Seller shall have delivered an Available Amount
Certificate in accordance with the provisions of Section 3(a);

 

(xii)         With respect to each Mortgage Loan to be acquired in such
Transaction, the Buyer shall have completed its Mortgage Loan Pre-Funding
Diligence;

 

30

--------------------------------------------------------------------------------


 

(xiii)        With respect to each Additional Advance to be made in connection
with such Transaction, the Buyer shall have completed its Additional Advance
Pre-Funding Diligence;

 

(xiv)        The Buyer shall have determined, in its commercially reasonable
discretion, that the Funding Certification delivered by the applicable Seller is
true and correct in all material respects;

 

(xv)         The Loan File for the related Mortgage Loan shall have been
delivered to the Custodian;

 

(xvi)        No Regulatory Event shall exist and be continuing;

 

(xvii)       No Material Adverse Event shall have occurred;

 

(xviii)      With respect to each Additional Advance to be made in connection
with such Transaction, proposed funds to be advanced shall be no less than
$50,000;

 

(xix)        The Funding Compliant Ratio has been satisfied;

 

(xx)         No Act of Insolvency shall have occurred with respect to any Seller
Party;

 

(xxi)        If required by Buyer in its sole and absolute discretion, the
applicable Seller shall have entered into an Approved Hedging Transaction with
respect to the related Eligible Loan;

 

(xxii)       The Extension Period is not in effect; and

 

(xxiii)      With respect to each Purchased Loan that (i) has a Principal
Balance greater than or equal to $5,000,000 (including any Future Advance
Obligations) or (ii) is an Investor Bridge Loan with a Stabilized LTV greater
than or equal to 60%, Buyer shall have received a report of the Appraisal Review
Agent in form and substance reasonably satisfactory to the Buyer.

 

provided, however, that any Transaction Condition Precedent may be waived in
writing (which written waiver may be in the form of an email) by the Buyer in
its sole and absolute discretion.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Letter
Agreement, the Guaranty, the Custodial Agreement, the Controlled Account
Agreement, the Paying Agent Side Agreement, all Confirmations executed pursuant
to this Agreement in connection with specific Purchased Loans, the Servicing
Agreement(s), and any and all other documents and agreements executed and
delivered by any Seller and/or Guarantor in connection with this Agreement or
any Transactions hereunder, as may be amended, modified and/or restated from
time to time.

 

“Transfer” shall have the meaning specified in Section 10(b).

 

31

--------------------------------------------------------------------------------


 

“Treasury Regulations” shall mean the income tax regulations, including
temporary regulations, promulgated under the Code, as such regulations are
amended from time to time.

 

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Loan Files which are the
property of and held by Custodian for the benefit of Buyer (or any other holder
of such trust receipt) or a bailment arrangement with counsel or other third
party acceptable to Buyer in its sole discretion.

 

“Trust Seller” means Sutherland Trust II and each other Seller organized as a
Delaware statutory trust.

 

“Truth in Lending Act” shall mean the Truth in Lending Act of 1968, 15 U.S.C.
§§1601 et seq.

 

“UCC” shall have the meaning specified in Section 6 of this Agreement.

 

“Underlying Purchased Loan Reserves” shall mean, with respect to any Purchased
Loan, the escrows, reserve funds or other similar amounts properly retained in
accounts maintained by the Servicer of such Purchased Loan unless and until such
funds are, pursuant to the terms of related Loan Documents, released or
otherwise available to the applicable Seller (but not if such funds are used for
the purpose for which they were maintained, or if such funds are released to the
related Mortgagor in accordance with the relevant loan documents).

 

“Underwriting Criteria”  shall mean the Credit and Collection Guidelines used by
the Originator in originating commercial mortgage loans, as in effect as of the
Closing Date and attached hereto as Exhibit XI, which underwriting criteria may
be modified from time to time solely with the consent of the Buyer (such consent
not to be unreasonably withheld or delayed).

 

“Valuation Agent” shall mean Raymond James Financial, Inc., or such other
valuation agent mutually agreed to by the Buyer and the Sellers.

 

“Valuation Agent Agreement” shall mean that certain Valuation Agent Agreement,
to be dated on or about December 19, 2014 by and among the Sellers and the
Valuation Agent, in form and substance reasonably satisfactory to the Buyer, as
the same may be amended, supplemented, restated or otherwise modified from time
to time.

 

“Valuation Agent Differential Amount” shall mean, as of any date of
determination, with respect to any Purchased Loan, an amount equal to the
excess, if any, of the fair market value of such Purchased Loan as determined by
the Valuation Agent over the Market Value of such Purchased Loan as determined
by Buyer.

 

“Verification Agent” shall mean TDRE Consultants, LLC, or such other third-party
diligence provider designated by the Buyer from time to time.

 

“Weighted Average As-Is Debt Service Coverage Ratio” shall mean, as of any date
of determination, the sum for each Purchased Loan of (i) the product of (A) the
As-Is Debt Service Coverage Ratio of such Purchased Loan multiplied by (B) the
Principal Balance of such Purchased Loan divided by (ii) the aggregate Principal
Balance for all Purchased Loans.

 

32

--------------------------------------------------------------------------------


 

“Weighted Average As-Is Debt Yield” shall mean, as of any date of determination,
the sum for each Purchased Loan of (i) the product of (A) the As-Is Debt Yield
of such Purchased Loan multiplied by (B) the Principal Balance of such Purchased
Loan divided by (ii) the aggregate Principal Balance for all Purchased Loans.

 

“Weighted Average LTV” shall mean, as of any date of determination, the sum for
each Purchased Loan of (i) the product of (A) the LTV of such Purchased Loan
multiplied by (B) the Principal Balance of such Purchased Loan divided by
(ii) the aggregate Principal Balance for all Purchased Loans.

 

“Weighted Average Stabilized Debt Service Coverage Ratio” shall mean, as of any
date of determination, the sum for each Purchased Loan of (i) the product of
(A) the Stabilized Debt Service Coverage Ratio of such Purchased Loan multiplied
by (B) the sum of (x) the Principal Balance of such Purchased Loan plus (y) the
Future Advance Obligations for such Purchased Loan divided by (ii) the sum of
(a) the aggregate Principal Balance for all Purchased Loans plus (b) the
aggregate Future Advance Obligations for all Purchased Loans.

 

“Weighted Average Stabilized Debt Yield” shall mean, as of any date of
determination, the sum for each Purchased Loan of (i) the product of (A) the
Stabilized Debt Yield of such Purchased Loan multiplied by (B) the sum of
(x) the Principal Balance of such Purchased Loan plus (y) the Future Advance
Obligations for such Purchased Loan divided by (ii) the sum of (a) the aggregate
Principal Balance for all Purchased Loans plus (b) the aggregate Future Advance
Obligations for all Purchased Loans.

 

(b)           Under this Agreement, all accounting terms not specifically
defined herein shall be construed in accordance with GAAP and all accounting
determinations made and all financial statements prepared hereunder shall be
made and prepared in accordance with GAAP.  All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.  The words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the exhibits and schedules hereto, as the same may from time to
time be amended or supplemented and not to any particular paragraph, section,
subsection, or clause contained in this Agreement.  Each of the definitions set
forth in Section 2 hereof shall be equally applicable to both the singular and
plural forms of the defined terms.  Unless specifically stated otherwise, all
references herein to any agreements, documents or instruments shall be
references to the same as amended, restated, supplemented or otherwise modified
from time to time.

 

3.             INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION

 

(a)           Subject to the terms and conditions set forth in this Agreement
(including, without limitation, the satisfaction of the Transaction Conditions
Precedent set forth herein), Buyer agrees to consider entering into Transactions
from time to time pursuant to written request at the initiation of a Seller as
provided in this Agreement.  No later than 4:00 p.m. (New York City time) no
less than the Required Number of Days prior to the requested Purchase Date, the
applicable Seller shall deliver to the Buyer (i) a certification (each, a
“Funding Certification”, substantially in the form specified in Exhibit XV
hereto) containing a list of each Transaction Condition Precedent (other than
the conditions set forth in clauses (xii) through (xiv) of the definition of
“Transaction Condition Precedents”) and presenting a yes or no answer beside
each such Transaction Condition Precedent indicating whether such Transaction
Condition Precedent

 

33

--------------------------------------------------------------------------------


 

will be satisfied on such requested Purchase Date and specifying the Purchase
Price to be funded on such requested Purchase Date, (ii) a report (each, an
“Available Amount Certificate”, substantially in the form specified in
Exhibit XVI hereto), which report may be in electronic form and (iii) a proposed
Confirmation to be entered into with respect to the related Transaction.  Buyer
shall have the right to review all Eligible Loans proposed to be sold to Buyer
in any Transaction and to conduct its own due diligence investigation of such
Eligible Loans as Buyer determines in accordance with Section 27.  In addition,
Buyer shall not be required to enter into any Transaction if an Event of Default
has occurred and is continuing with respect to any Transaction Documents.

 

(b)           Upon agreeing to enter into a Transaction hereunder, provided each
of the Transaction Conditions Precedent shall have been satisfied or waived, as
determined by Buyer in its sole and absolute discretion, Buyer shall promptly
deliver to the applicable Seller a written confirmation (which shall also be in
electronic form) in the form of Exhibit I attached hereto of each Transaction (a
“Confirmation”).  Such Confirmation shall describe each Purchased Loan to be
included in such Transaction, shall identify Buyer and the related Seller, and
shall set forth:

 

(i)                                     the Purchase Date,

 

(ii)                                  the Principal Balance,

 

(iii)                               the Purchase Date Market Value,

 

(iv)                              Purchase Date Market Value Percentage,

 

(v)                                 the Actual Original Purchase Percentage,

 

(vi)                              the Base Maximum Original Purchase Percentage,

 

(vii)                           the Maximum Original Purchase Percentage,

 

(viii)                        the Purchase Price,

 

(ix)                              the Repurchase Date,

 

(x)                                 the initial Pricing Rate (including the
Applicable Spread) applicable to the Transaction, and

 

(xi)                              any additional terms or conditions required by
Buyer in connection with the Transaction.

 

With respect to any Transaction, the Pricing Rate shall be determined initially
on the Pricing Rate Determination Date applicable to the first Pricing Rate
Period for such Transaction, and shall be reset on each Pricing Rate
Determination Date for the next succeeding Pricing Rate Periods for such
Transaction.  Buyer or its agent shall determine the Pricing Rate on each
Pricing Rate Determination Date for the related Pricing Rate Period and notify
the applicable Seller of such rate for such period on such Pricing Rate
Determination Date.

 

34

--------------------------------------------------------------------------------


 

(c)           Each Confirmation shall be mutually agreed upon between the
applicable Seller and Buyer and, together with this Agreement, shall be
conclusive evidence of the terms of the Transactions covered thereby.  In the
event of any conflict between the terms of such Confirmation and the terms of
this Agreement, the Confirmation shall prevail.

 

(d)           Except upon the occurrence and during the continuance of an Event
of Default, each Seller shall be entitled to terminate any Transaction relating
to a Purchased Loan on demand, in whole or in part, and repurchase any or all of
the Purchased Loans subject to such Transaction (each an “Early Repurchase”) on
any Business Day prior to the Repurchase Date therefor (an “Early Repurchase
Date”); provided, however, that:

 

(A)                               such Seller notifies Buyer in writing of its
intent to terminate such Transaction and repurchase such Purchased Loan(s) no
later than five (5) Business Days prior to such Early Repurchase Date; and

 

(B)                               on such Early Repurchase Date, such Seller
pays to Buyer an amount equal to the sum of the Repurchase Price for such
Transaction, and any other amounts payable under this Agreement (including,
without limitation, any amounts payable under Section 3(h) of this Agreement)
with respect to such Transaction against transfer to such Seller or its agent of
such Purchased Loan(s); and

 

(C)                               on such Early Repurchase Date, such Seller
shall have paid any and all amounts then due and payable to Buyer.

 

(e)           On the applicable Repurchase Date for any Transaction, termination
of such Transaction will be effected by transfer to the applicable Seller or its
agent of the applicable Purchased Loan(s) and any Income in respect thereof
received by Buyer (and not previously credited or transferred to, or applied to
the obligations of the applicable Seller pursuant to Section 5 of this
Agreement) against the simultaneous transfer of the Repurchase Price for such
Transaction to an account of Buyer.  Immediately following such payment, Buyer
shall be deemed to have released all of its direct and indirect interests in
such Purchased Loan, without further action by any Person and Buyer shall direct
Custodian to release the related Loan File to the applicable Seller or its
designee pursuant to the Custodial Agreement.  Notwithstanding anything to the
contrary contained herein or in any other Transaction Document, Buyer shall not
release any of its right, title or interest in any Purchased Loan unless and
until the applicable Seller has irrevocably paid in full the Repurchase Price
for each Purchased Loan and satisfied all of the Repurchase Obligations
hereunder, whereupon Buyer shall promptly direct Custodian to return the
original Loan Files and all applicable transfer documents to the applicable
Seller.

 

(f)            If prior to the first day of any Pricing Rate Period with respect
to the Transaction, (i) Buyer shall have reasonably determined (which
determination shall be conclusive and binding upon each Seller) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining LIBOR for such Pricing Rate Period, or (ii) LIBOR
determined or to be determined for such Pricing Rate Period will not adequately
and fairly reflect the cost to Buyer (as determined and certified by Buyer) of
making or maintaining Transactions during such Pricing Rate Period, and Buyer
has made the same determination for

 

35

--------------------------------------------------------------------------------


 

all similarly situated mortgage loan repo clients, Buyer shall give telecopy,
e-mail or telephonic notice thereof to each Seller as soon as practicable
thereafter.  If such notice is given, the Pricing Rate with respect to such
Transaction for such Pricing Rate Period, and for any subsequent Pricing Rate
Periods until such notice has been withdrawn by Buyer, shall be a per annum rate
equal to (i) the Federal Funds Rate plus (ii) 0.25% plus (iii) the Applicable
Spread (the “Alternative Rate”).

 

(g)           Notwithstanding any other provision herein, if Buyer shall have
reasonably determined that the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof shall make it unlawful for
Buyer to effect or continue Transactions as contemplated by the Transaction
Documents, and Buyer has made the same determination for all similarly situated
mortgage loan repo clients, (a) the commitment of Buyer hereunder to enter into
new Transactions and to continue Transactions as such shall forthwith be
canceled, and (b) the Transactions then outstanding shall be converted
automatically to Alternative Rate Transactions on the last day of the then
current Pricing Rate Period or within such earlier period as may be required by
law. If any such conversion of a Transaction occurs on a day which is not the
last day of the then current Pricing Rate Period with respect to such
Transaction, the applicable Seller shall pay to Buyer such amounts, if any, as
may be required pursuant to Section 3(h) of this Agreement

 

(h)           Upon demand by Buyer, a Seller shall indemnify Buyer and hold
Buyer harmless from any net actual, out of pocket loss or expense (not to
include any lost profit or opportunity) (including, without limitation,
reasonable actual attorneys’ fees and disbursements) which Buyer may sustain or
incur as a consequence of (i) default by such Seller in terminating any
Transaction after such Seller has given a notice in accordance with
Section 3(d) of a termination of a Transaction, (ii) any payment of all or any
portion of the Repurchase Price for any Purchased Loan on any day other than a
Remittance Date or the Repurchase Date for such Purchased Loan (including,
without limitation, any actual out of pocket loss, cost or expense arising from
reemployment of funds obtained by Buyer to maintain Transactions hereunder or
from customary and reasonable fees payable to terminate deposits from which such
funds were obtained) or (iii) conversion of the Transaction to an Alternative
Rate Transaction pursuant to Section 3(f) of this Agreement on a day which is
not the last day of the then current Pricing Rate Period.  A certificate as to
such actual costs, losses, damages and expenses, setting forth the calculations
therefor shall be submitted promptly by Buyer to such Seller and shall be prima
facie evidence of the information set forth therein.

 

(i)            If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer made subsequent to the date hereof (any of the
foregoing, a “Change in Law”):

 

(i)                                     shall subject the Buyer to any tax of
any kind whatsoever with respect to the Transaction Documents (excluding income
taxes, branch profits taxes, franchise taxes or similar taxes imposed on the
Buyer as a result of any present or former connection between the Buyer and the
United States, other than any such connection arising solely from the Buyer
having

 

36

--------------------------------------------------------------------------------


 

executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement) or change the basis of taxation of payments to Buyer
in respect thereof; shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, or other extensions of
credit by, or any other acquisition of funds by, any office of the Buyer which
is not otherwise included in the determination of LIBOR hereunder; or

 

(ii)                                  shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of continuing to perform its
obligations hereunder or to reduce any amount due or owing hereunder in respect
thereof, or (in the case of any change in a Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by Buyer
or any Person controlling Buyer with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof) shall have the effect of reducing
the rate of return on Buyer’s or such controlling Person’s capital as a
consequence of its obligations as under the Transaction Documents to a level
below that which Buyer or such controlling Person could have achieved but for
such adoption, change or compliance (taking into consideration Buyer’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by Buyer to be material, then, in any such case, Buyer may, within thirty
(30) days of the event resulting in such increased costs or reduced amount,
invoice the Sellers for such additional amount or amounts as calculated by Buyer
in good faith as will compensate Buyer for such increased cost or reduced amount
and include with such invoice an explanation of the event that gave rise to such
increased costs or reduced amount, and such invoiced amount shall be payable to
Buyer on the Remittance Date following such invoice; provided, that no payment
will be required hereunder in respect of any tax that is imposed under FATCA;
provided, further, that Buyer shall use its reasonable efforts to minimize any
increased costs payable pursuant to this Section 3.(i).

 

(j)            If Buyer shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof does or shall have the effect of increasing the
amount of capital to be held by Buyer in respect of any Transaction hereunder or
reducing the rate of return on Buyer’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Buyer or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration Buyer’s or such corporation’s policies with respect
to capital adequacy) by an amount deemed by Buyer, in the exercise of its
reasonable business judgment, to be material, and Buyer has made the same
determination for all similarly situated mortgage loan repo clients, then from
time to time, after submission by Buyer to the applicable Seller of a written
request therefor, the applicable Seller shall pay to Buyer such additional
amount or amounts as will compensate Buyer for such reduction.  Such
notification as to the calculation of any additional amounts payable pursuant to
this subsection shall be submitted by Buyer to the applicable Seller and shall
be prima facie

 

37

--------------------------------------------------------------------------------


 

evidence of such additional amounts.  This covenant shall survive the
termination of this Agreement and the repurchase by Sellers of any or all of the
Purchased Loan.

 

(k)                                 Any Seller shall have the right at any time,
upon one (1) Business Day prior notice to Buyer, to transfer cash to Buyer for
the purpose of reducing the Repurchase Price of, but not terminating, any
Transaction.

 

(l)                                     Upon the occurrence of a Mandatory Early
Repurchase Event with respect to any Purchased Loan, Buyer may, upon written
notice to the applicable Seller, accelerate the Repurchase Date of such
Purchased Loan to the date (the “Mandatory Early Repurchase Date”) which is two
(2) Business Days following such notice, provided that such notice is sent by
6:00 p.m. (New York City time), or three (3) Business Days following such notice
if such notice is sent after 6:00 p.m. (New York City time) (or such earlier
date as may be required pursuant to the last sentence of this Section 3(l)), and
require that the applicable Seller repurchase such Purchased Loan from Buyer on
such Mandatory Early Repurchase Date (a “Mandatory Early Repurchase”), which
repurchase or release by the applicable Seller shall be conducted pursuant to
and in accordance with clauses (ii) and (iii) of Section 3(d) and Section 3(e).

 

(m)                             If Buyer shall exercise its rights under
Sections 3(f), 3(g), 3(i) or 3(j), then Sellers shall have the right, at any
time thereafter (unless Buyer has at such time waived any claims pursuant to
such Sections or such Sections no longer apply) to terminate this Agreement or
all Transactions hereunder and, in connection with any such termination,
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, there shall be no prepayment fee, premium, breakage fee or
similar payment due to Buyer or payable by Sellers.

 

(n)                                 [Intentionally Omitted].

 

(o)                                 [Intentionally Omitted].

 

(p)                                 In the event that, after the initial
Purchase Date for a Purchased Loan, the applicable Seller (or the applicable
Servicer on behalf of such Seller) approves a Future Advance with respect to
such Purchased Loan, then Buyer shall recalculate the Repurchase Price Cap for
such Purchased Loan (after giving effect to such Future Advance).  If the
Repurchase Price Cap for such Purchased Loan, as so recalculated, shall exceed
the outstanding Repurchase Price for such Purchased Loan (the amount by which
such revised Repurchase Price Cap exceeds such outstanding Repurchase Price, the
“Additional Advance Available Amount”), then upon the applicable Seller’s
written request and provided that (i) no Default or Event of Default shall exist
as of the date of such request and as of the date of funding of the Additional
Advance, (ii) the Aggregate Repurchase Price immediately after the making of
such Additional Advance does not exceed the Maximum Amount and (iii) the
applicable Transaction Conditions Precedent shall have been satisfied or waived
with respect to the making of such Additional Advance, Buyer shall make an
additional advance (an Additional Advance”) to the applicable Seller on the date
(the “Additional Advance Date”) that is two (2) Business Days after Buyer’s
receipt of the applicable Seller’s written request therefor in an amount up to
the Additional Advance Available Amount and such Additional Advance shall be
added to the Repurchase Price of such Purchased Loan.  The applicable Seller and
Buyer shall execute and deliver an amended Confirmation for such Purchased Loan
as of the Additional Advance Date reflecting the increase of the Maximum

 

38

--------------------------------------------------------------------------------


 

Original Purchase Percentage for such Purchased Loan and the increase of the
Repurchase Price of such Purchased Loan for such Additional Advance.  It is
acknowledged and agreed that, notwithstanding the foregoing or anything to the
contrary contained herein, Buyer shall have no obligation to make Future
Advances with respect to any Purchased Loan.

 

4.                                      MARGIN MAINTENANCE

 

(a)                                 Buyer shall determine the Repurchase Price
Cap of each Purchased Loan on each Business Day and shall determine the amount,
if any, by which the Repurchase Price Cap is less than the Repurchase Price
(excluding Price Differential and Exit Fees) for each Purchased Loan (a “Margin
Deficit”).

 

(b)                                 If at any time a Margin Deficit exists with
respect to a Purchased Loan, then Buyer may by notice (which notice shall
include a copy sent by electronic mail in accordance with Section 16 hereof) (a
“Margin Notice”) to the applicable Seller, with a copy to the Depository,
require the applicable Seller to transfer to Depository for deposit into the
Margin Account Eligible Margin Collateral in the amount of the Margin Deficit
for such Purchased Loan by no later than the date (“Margin Payment Date”) that
is (i) if notified by the Buyer before 11:00 AM EST on a Business Day, then by
5:00 PM EST the next Business Day or (ii) if notified by the Buyer on or after
11:00 AM EST on a Business Day, then by 5:00 PM the second following Business
Day. Notwithstanding the foregoing, if SAMC or any of its subsidiaries shall
enter into any Other Financing Agreement containing a margin call period shorter
than provided under this Section 4(b), then Buyer may, in its sole and absolute
discretion, amend the Margin Payment Date under this Section 4(b) to reflect
such provisions under such Other Financing Agreement.  Any Seller’s failure to
cure any Margin Deficit as required by this paragraph shall constitute an Event
of Default.

 

(c)                                  [Intentionally omitted]

 

(d)                                 The failure of, or delay by, Buyer on any
one or more occasions, to exercise its rights under Sections 4(b) of this
Agreement shall not (i) change or alter the terms and conditions to which this
Agreement is subject, (ii) limit the right of Buyer to do so at a later date,
(iii) limit Buyer’s rights under this Agreement or otherwise existing by law, or
(iv) in any way create additional rights for such party.

 

(e)                                  If a Seller transfers cash to Buyer on
account of Margin Deficits relating to more than one Purchased Loan, but such
cash is insufficient to fully satisfy such Margin Deficits, Buyer shall have the
right to designate the Purchased Loan(s) and Margin Deficit(s) to which such
payments shall be applied, in its sole and absolute discretion.

 

(f)                                   If a Seller has previously cured a Margin
Deficit pursuant to Section 4(b), Buyer may from time to time determine the
amount, if any, by which the Repurchase Price Cap exceeds the Repurchase Price
(including Price Differential and Exit Fees) for each Purchased Loan (a “Margin
Excess”).  If a Margin Excess in an amount equal to at least $250,000 exists,
Buyer shall, upon notice from the applicable Seller, remit to such Seller an
amount equal to the lesser of (i) the Margin Excess and (ii) the Margin Deficit
amount transferred by the applicable Seller to Buyer pursuant to Section 4(b);
provided, however, that Buyer shall not be required to remit any

 

39

--------------------------------------------------------------------------------


 

amount to any Seller if, after giving effect to such remittance, (i) a Margin
Deficit shall exist or (ii) a Default or Event of Default shall exist.

 

(g)                                  Notwithstanding anything contained in
Section 16 to the contrary, Margin Notices may be delivered by Buyer via email
to finance@waterfallam.com and to such other email address(es) hereinafter
provided by Sellers to Buyer for this purpose, without the need to also deliver
such notice by any of the other means set forth in Section 16, and shall be
deemed received upon the sending of such email; provided that the transmitting
party did not receive an electronic notice of a delivery failure.

 

(h)                                 If (i) a Seller has cured a Margin Deficit
pursuant to Section 4(b), (ii) the Valuation Agent Differential Amount is equal
to at least 5% of the aggregate Eligible Loan Amount and (iii) the Valuation
Agent has been appointed pursuant to the terms of the Valuation Agent Agreement,
then Sellers shall have the right to dispute Buyer’s calculation of the
aggregate Market Value of the Purchased Loans. In the event of such a dispute,
the aggregate Market Value of the Purchased Loans shall be determined in the
following manner (the “Bid Process”): the Valuation Agent shall solicit a
minimum of three (3) legitimate, arm’s length, impartial and executable bids for
the Purchased Loans. The Market Value of the Purchased Loans shall be equal to
the average of the bid side quotes. If the Valuation Agent is unable to obtain
three (3) legitimate bids as described above, but is able to obtain two (2) such
bids, the Market Value of the Purchased Loans shall be equal to the lower of the
bid side quotes on the basis of such two (2) bids. If the Valuation Agent is
unable to obtain at least two (2) legitimate bids as described above, or if
Buyer does not agree, in its reasonable discretion, that the bids obtained are
legitimate, arm’s length, impartial and executable, the aggregate Market Value
of the Purchased Loans shall be equal to the aggregate Market Value determined
by Buyer.  Sellers shall be responsible for payment of all fees, costs and
expenses payable to the Valuation Agent in connection with any Bid Process.

 

(i)                                     Notwithstanding anything to the contrary
herein, if the Bid Process Limit shall have been met, Sellers shall be
prohibited from undertaking additional Bid Processes to determine the Market
Value of the Purchased Loans and the Market Value of the Purchased Loans shall
be determined solely by Buyer.

 

(j)                                    If the Bid Process for any Purchased Loan
is a Successful Bid Process, Buyer, upon notice (which notice may be delivered
via email) from the applicable Seller, shall remit to such Seller an amount
equal to the lesser of (i) the Bid Process Differential Amount and (ii) the
Margin Deficit amount transferred by the applicable Seller to Buyer with respect
to such Purchased Loan pursuant to Section 4(b); provided, however, that Buyer
shall not remit any amount to any Seller if, after giving effect to such
remittance, (i) a Margin Deficit shall exist or (ii) a Default or  Event of
Default shall exist.

 

5.                                      INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 

(a)                                 On each Remittance Date, each Seller shall
be obligated to pay to Buyer (to the extent not paid on such date through the
distributions required pursuant to Sections 5(c), (d) and (e) hereof) the
accrued but unpaid Price Differential for each Transaction due as of such
Remittance Date (along with any other amounts then due and payable), by wire
transfer in

 

40

--------------------------------------------------------------------------------


 

immediately available funds.  A Cash Management Account shall be established by
Sellers at the Depository.  Buyer shall have sole dominion and control over the
Cash Management Account.  All Available Income in respect of the Purchased Loans
shall be deposited by the Sellers or the applicable Servicer directly into the
Cash Management Account without any further action of Buyer.  All such amounts
transferred into the Cash Management Account shall be remitted by the Depository
in accordance with the applicable provisions of Sections 5(c), 5(d), 5(e) and
13(b)(iii) of this Agreement.

 

(b)                                 Each Seller shall cause the Servicer of each
Purchased Loan to enter into a Servicer Notice and Agreement in the form
attached as Exhibit IX to this Agreement, which provides, inter alia, that the
Servicer shall deposit all Available Income with respect to such Purchased Loan
that is received by Servicer into the Cash Management Account.  If a Servicer
forwards any Available Income with respect to a Purchased Loan to any Seller or
any of their respective Affiliates rather than directly to the Cash Management
Account, such Seller shall (or shall cause such Affiliate to) (i) redeliver an
executed copy of the Servicer Notice and Agreement to the applicable Servicer,
and make other commercially reasonable efforts to cause such Servicer to forward
such amounts directly to the Cash Management Account, (ii) hold such amounts in
trust for the benefit of Buyer and (iii) within two (2) Business Days after
receipt thereof deposit in the Cash Management Account any such amounts.

 

(c)                                  So long as no Event of Default shall have
occurred and be continuing, all Available Income received by the Depository in
respect of the Purchased Loans (other than Principal Payments and net sale
proceeds) during each Collection Period shall be applied by the Depository on
the related Remittance Date in the following order of priority:

 

(i)                                     first, to remit, in each case without
duplication, to (a) the Custodian an amount equal to any accrued and unpaid
custodial fees and expenses due and payable under the Custodial Agreement,
(b) the Depository an amount equal to any accrued and unpaid fees and expenses
due and payable under the Controlled Account Agreement and (c) the Paying Agent
an amount equal to the Paying Agent Fee and any other accrued and unpaid fees
and expenses due and payable hereunder or under the Paying Agent Side Agreement;

 

(ii)                                  second, to remit to the Valuation Agent
(a) the amount of any “VA Fee” (as defined in the Valuation Agent Agreement) due
to the Valuation Agent pursuant to the Valuation Agent Agreement for the related
Collection Period and (b) the amount of any other unpaid fees and expenses due
or reimbursable to the Valuation Agent under the Valuation Agent Agreement
(including indemnification amounts);

 

(iii)                               third, to remit to Buyer an amount equal to
the aggregate Price Differential which has accrued and is outstanding in respect
of all of the Purchased Loans as of such Remittance Date;

 

(iv)                              fourth,  to make a payment to Buyer on account
of any Margin Deficit;

 

41

--------------------------------------------------------------------------------


 

(v)                                 fifth, to remit to Buyer any Availability
Fee then due and any other unpaid fees, costs, expenses, indemnity amounts and
any and all other amounts due from Sellers under this Agreement or the other
Transaction Documents; and

 

(vi)                              sixth, to remit to the applicable Seller the
remainder, if any.

 

(d)                                 So long as no Event of Default shall have
occurred and be continuing, (A) any unscheduled Principal Payment (including net
sale proceeds) in respect of a Purchased Loan  which is a portion of the
Available Income received by the Depository during each Collection Period shall
be applied by the Depository on the Business Day following the day on which such
funds are deposited in the Cash Management Account and (B) any scheduled
Principal Payment shall be applied by the Depository on the related Remittance
Date in the following order of priority:

 

(i)                                     first, to remit to (a) the Custodian an
amount equal to any accrued and unpaid custodial fees and expenses due and
payable under the Custodial Agreement, (b) the Depository an amount equal to any
accrued and unpaid fees and expenses due and payable under the Controlled
Account Agreement and (c) the Paying Agent an amount equal to the Paying Agent
Fee and any other accrued and unpaid fees and expenses due and payable hereunder
or under the Paying Agent Side Agreement (in each case, to the extent not paid
pursuant to Section 5(c)(i) above);

 

(ii)                                  second, to remit to the Valuation Agent
(a) the amount of any “VA Fee” (as defined in the Valuation Agent Agreement) due
to the Valuation Agent pursuant to the Valuation Agent Agreement for the related
Collection Period and (b) the amount of any other unpaid fees and expenses due
or reimbursable to the Valuation Agent under the Valuation Agent Agreement
(including indemnification amounts) (in each case, to the extent not paid
pursuant to Section 5(c)(ii) above);

 

(iii)                               third, to remit to Buyer an amount equal to
the aggregate Price Differential which has accrued and is outstanding in respect
of all of the Purchased Loans as of such Remittance Date (to the extent not paid
pursuant to Section 5(c)(iii) above);

 

(iv)                              fourth, to make a payment to Buyer on account
of any Margin Deficit (to the extent not paid pursuant to
Section 5(c)(iv) above);

 

(v)                                 fifth, to remit to Buyer any Availability
Fee then due and any other unpaid fees, costs, expenses, indemnity amounts and
any and all other amounts due from Sellers under this Agreement or the other
Transaction Documents (to the extent not paid pursuant to
Section 5(c)(v) above);

 

(vi)                              sixth, to make a payment to Buyer on account
of the Repurchase Price of each of the Purchased Loans in respect of which such
Principal Payment(s) have been received, in an amount equal to such Principal

 

42

--------------------------------------------------------------------------------


 

Payment(s) multiplied by the respective Allocable Percentages applicable
thereto; and

 

(vii)                           seventh, to remit to the applicable Seller the
remainder of such Principal Payment or net sale proceeds.

 

(e)                                  During the Extension Period, or if an Event
of Default shall have occurred and be continuing, all Available Income
(including Principal Payments and net sales proceeds from the sale of any
Purchased Loan) received by Buyer or the Depository in respect of the Purchased
Loans during each Collection Period shall be applied by Buyer or the Depository
on the Business Day following the day on which such funds are deposited in the
Cash Management Account as follows:

 

(i)                                     first, to remit, in each case without
duplication, to (a) the Custodian in an amount equal to any accrued and unpaid
custodial fees and expenses due and payable under the Custodial Agreement,
(b) the Depository in an amount equal to any accrued and unpaid fees and
expenses due and payable under the Controlled Account Agreement and (c) the
Paying Agent an amount equal to the Paying Agent Fee and any other accrued and
unpaid fees and expenses due and payable hereunder or under the Paying Agent
Side Agreement;

 

(ii)                                  second, to remit to the Valuation Agent
(a) the amount of any “VA Fee” (as defined in the Valuation Agent Agreement) due
to the Valuation Agent pursuant to the Valuation Agent Agreement for the related
Collection Period and (b) the amount of any other unpaid fees and expenses due
or reimbursable to the Valuation Agent under the Valuation Agent Agreement
(including indemnification amounts);

 

(iii)                               third, to remit to Buyer an amount equal to
the aggregate Price Differential which has accrued and is outstanding in respect
of all of the Purchased Loans as of such Business Day;

 

(iv)                              fourth, to make a payment to Buyer in an
amount equal to (A) the Repurchase Price of each of the Purchased Loans until
the Repurchase Price for each of such Purchased Loans has been reduced to zero
(Buyer may allocate amounts under this Section 5(e)(iv) to the Repurchase
Price(s) of one or more of such Purchased Loans in such amounts as Buyer may
determine in its sole and absolute discretion);

 

(v)                                 fifth, to remit to Buyer any Availability
Fee then due and any other unpaid fees, costs, expenses, indemnity amounts and
any and all other amounts due from Sellers under this Agreement or the other
Transaction Documents; and

 

(vi)                              sixth, to remit to the applicable Seller the
remainder, if any.

 

43

--------------------------------------------------------------------------------


 

(f)                                   All Underlying Purchased Loan Reserves for
any Purchased Loan must be held with the applicable Servicer in accordance with
Section 28 in segregated accounts held for the benefit of Sellers or otherwise
subject to control agreements approved by the Buyer.  In the event that no
Servicer holds any such Underlying Purchased Loan Reserves for a Purchased Loan
and the applicable Seller would otherwise hold the Underlying Purchased Loan
Reserves directly, it shall forward such Underlying Purchased Loan Reserves to
the Reserve Account to be held and applied in accordance with the applicable
Loan Documents.

 

6.                                      SECURITY INTEREST

 

Buyer and Sellers intend, for all purposes other than those described in
Section 22(e), that all Transactions hereunder be sales to Buyer of the
Purchased Loans and not loans from Buyer to Sellers secured by the Purchased
Loans.  However, in the event any such Transaction is deemed to be a loan
(except in the case of the grant of security interests by Sellers under clause
(b) below, which shall be unconditional as of the date hereof), each Seller
hereby pledges all of its right, title, and interest in, to and under and grants
a lien on, and security interest in (which lien and security interest shall be
of first priority), all of its right, title, and interest in the following
property, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located (collectively, the “Collateral”) to Buyer to secure
the payment and performance of all other amounts or obligations owing to Buyer
pursuant to this Agreement and the other Transaction Documents (the “Repurchase
Obligations”) (it being understood that the grant of security interest in any
items described below which are otherwise sold to Buyer pursuant to any
Transaction hereunder is made to secure Buyer’s interest therein in the event
any such Transaction is deemed to be a loan):

 

(a)                                 the Purchased Loans, Servicing Agreements,
Servicing Records, Servicing Rights, insurance relating to the Purchased Loans,
all Hedging Transactions related to the Purchased Loans, and collection and
escrow accounts relating to the Purchased Loans;

 

(b)                                 the Cash Management Account and all monies
from time to time on deposit in the Cash Management Account;

 

(c)                                  all “general intangibles”, “accounts” and
“chattel paper” as defined in the UCC relating to or constituting any and all of
the foregoing; and

 

(d)                                 all replacements, substitutions or
distributions on or proceeds, payments, Income and profits of, and records (but
excluding any financial models or other proprietary information) and files
relating to any and all of any of the foregoing.

 

For purposes of the grant of the security interest pursuant to Section 6 of this
Agreement, this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”).  Buyer shall have all of
the rights and may exercise all of the remedies of a secured creditor under the
UCC and the other laws of the State of New York.  In furtherance of the
foregoing, (a) each Seller, at such Seller’s sole cost and expense, shall cause
to be filed in such locations as may be reasonably necessary to perfect and
maintain perfection and priority of the security interest granted hereby, UCC
financing statements and continuation statements (collectively, the “Filings”),
and (b) Sellers shall from time to time take such further

 

44

--------------------------------------------------------------------------------


 

actions as may be reasonably requested by Buyer to maintain and continue the
perfection and priority of the security interest granted hereby.

 

Each Seller hereby irrevocably authorizes Buyer at any time and from time to
time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (1) indicate the Collateral (i) as all
Purchased Loans or words of similar effect, regardless of whether the
description of the Purchased Loans in such financing statements includes every
component set forth in the definition, or (ii) as being of an equal or lesser
scope or with greater detail, and (2) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including whether such Seller is an
organization, the type of organization and any organization identification
number issued to such Seller.  Each Seller also ratifies its authorization for
Buyer to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  Without limiting the
foregoing, each Seller also hereby irrevocably authorizes the Buyer and its
counsel to file UCC financing statements in form and substance satisfactory to
the Buyer.

 

Buyer’s security interest in a Purchased Loan, or the Collateral as a whole,
shall terminate only upon (i) in the case of an individual Purchased Loan, the
repurchase or release thereof in accordance with this Agreement and (ii) in the
case of the Collateral  as a whole, the termination of the applicable Seller’s
obligations under this Agreement and the documents delivered in connection
herewith and therewith.  Upon any such termination, Buyer shall authorize the
applicable Seller to file such UCC termination statements and other release
documents as may be commercially reasonable to evidence the release of Buyer’s
lien on and security interest in the applicable Purchased Loan, or the
Collateral, as applicable and to return the Loan Documents for the Purchased
Loan to the applicable Seller.

 

7.                                      PAYMENT, TRANSFER AND CUSTODY

 

(a)                                 On the Purchase Date for each Transaction,
ownership of the Purchased Loans shall be transferred to Buyer or its designee
(including the Custodian) against the simultaneous transfer to an account of the
applicable Seller, specified in the Confirmation relating to such Transaction of
the difference between (i) the Purchase Price for the Purchased Loan(s) minus
(ii) any and all fees, costs and expenses including, without limitation,
reasonable attorneys’ fees and disbursements payable to Buyer pursuant to
Section 27 or Section 30(d) in connection with such Transaction.

 

(b)                                 On or before such Purchase Date, the
applicable Seller shall deliver or cause to be delivered to Buyer or its
designee the Custodial Delivery in the form attached hereto as Exhibit IV.  In
connection with each sale, transfer, conveyance and assignment of a Purchased
Loan, on or prior to each Purchase Date with respect to such Purchased Loan, the
applicable Seller shall deliver or cause to be delivered and released to the
Custodian, and shall cause the Custodian to deliver a Trust Receipt on the
Purchase Date concerning the receipt of, the following documents (collectively,
the “Loan File”) pertaining to each of the Purchased Loans identified in the
Custodial Delivery delivered therewith; provided, that the applicable Seller
shall deliver a certificate of an Authorized Representative of such Seller
certifying that any copies of documents delivered represent true and correct
copies of the originals of such documents:

 

45

--------------------------------------------------------------------------------


 

(A)                               the original executed Mortgage Note together
with any applicable riders, endorsed on its face or by allonge attached thereto,
without recourse, in blank and otherwise showing a complete, unbroken chain of
endorsement from the initial lender (or, if such original Mortgage Note has been
lost, an affidavit to such effect from the applicable Seller or another prior
holder and a customary indemnity from the applicable Seller in favor of the
Buyer for any costs, losses or damages arising from the failure to deliver the
original Mortgage Note, together with a copy of such Mortgage Note),

 

(B)                               the original or (to the extent that such
original is retained by the relevant public recording office) a copy of the
Mortgage, together with an original or (to the extent that such original is
retained by the relevant public recording office) a copy of any intervening
assignments of the Mortgage showing a complete chain of assignment from the
originator of such Mortgage Loan to the applicable Seller,

 

(C)                               the original or (to the extent that such
original is retained by the relevant public recording office) a copy of any
Assignment of Leases (if such item is a document separate from the Mortgage) and
of any intervening assignments of such Assignment of Leases showing a complete
chain of assignment from the originator of such Mortgage Loan to the applicable
Seller,

 

(D)                               an original executed Omnibus Assignment from
the applicable Seller in blank and in recordable form (except for missing
recording information not yet available if the instrument being assigned has not
been returned from the applicable recording office),

 

(E)                                an original executed assignment of any
Assignment of Leases (if such item is a document separate from the Mortgage)
from the applicable Seller in blank and in recordable form (except for missing
recording information not yet available if the instrument being assigned has not
been returned from the applicable recording office),

 

(F)                                 originals or (to the extent that such
originals are retained by the relevant public recording office) copies of all
modification agreements in those instances in which the terms or provisions of
the Mortgage have been modified, in each case (unless the particular item has
not been returned from the applicable recording office) with evidence of
recording indicated thereon if the instrument being modified is a recordable
document,

 

(G)                               originals of all modification agreements in
those instances in which the terms or provisions of the Mortgage Note have been
modified,

 

(H)                              the original policy or certificate of lender’s
title insurance issued in connection with the origination of such Mortgage Loan,
together with its endorsements or, if such policy has not been issued, an
irrevocable, binding commitment (which may be an agreement to provide the same
pursuant to binding

 

46

--------------------------------------------------------------------------------


 

escrow instructions executed by an authorized representative of the title
company) to issue such title insurance policy,

 

(I)                                   a copy of any ground lease and any ground
lessor estoppels,

 

(J)                                   if such Mortgage Loan contains a Future
Advance Obligation, an original of the related loan agreement,

 

(K)                               an original of any guaranty of payment under
such Mortgage Loan,

 

(L)                                an original of any environmental indemnity,

 

(M)                            an original copy of any escrow agreements,

 

(N)                               copies of any UCC financing statements in
favor of the originator of such Mortgage Loan or in favor of any assignee prior
to the applicable Seller and UCC-3 assignment financing statements in favor of
the applicable Seller, in each case (unless the particular item has not been
returned from the applicable filing office), with evidence of filing indicated
thereon or certified by the applicable filing office,

 

(O)                               UCC-3 assignment financing statements from the
applicable Seller in blank,

 

(P)                                 an original of any subordination agreement
or intercreditor agreement,

 

(Q)                               if the Mortgage Note or Mortgage was executed
pursuant to a power of attorney or other instrument that authorized or empowered
such person to sign, an original of such power of attorney or other instrument,
and

 

(S)                                 an original of any property management
agreement executed in connection with the related Mortgaged Property.

 

(c)                                  In addition, with respect to each Purchased
Loan, if not expressly required pursuant to the Loan Documents or if the related
Mortgagor has not already been instructed to make remittances to the Servicer,
the applicable Seller shall deliver an instruction letter from the applicable
Seller to the borrower under each Purchased Loan, instructing the borrower to
remit all sums required to be remitted to the holder of the Purchased Loan under
the related Loan Documents to the Servicer for deposit in the Applicable
Servicer Account or to any other restricted account required pursuant to the
applicable Loan Documents. If the borrower under any Purchased Loan remits any
sums required to be remitted to the holder of such Purchased Loan under the
related Loan Documents to any Seller or its Affiliate, such Seller shall, within
two (2) Business Days after receipt thereof, (i) remit such sums (other than
Underlying Purchased Loan Reserves) to the Depository for deposit in the Cash
Management Account as set forth in Section 5 hereof or as otherwise directed in
the written notice signed by such Seller and Buyer, and (ii) deliver (or cause
Servicer to deliver) an additional instruction letter from such Seller or
Servicer, as applicable, to the borrower under the applicable Purchased Loan,

 

47

--------------------------------------------------------------------------------


 

instructing the borrower to remit all sums required to be remitted to the holder
of the Purchased Loan under the related Loan Documents to the Servicer for
deposit in the Applicable Servicer Account or as otherwise directed in a written
notice signed by the applicable Seller and Buyer.

 

(d)                                 From time to time, each Seller shall forward
to the Custodian additional original documents or additional copies of documents
evidencing any assumption, modification, consolidation or extension of a
Purchased Loan approved in accordance with the terms of this Agreement, and upon
receipt of any such other documents, the Custodian shall hold such other
documents as Custodian shall request from time to time.  With respect to any
documents which have been delivered or are being delivered to recording offices
for recording and have not been returned to the applicable Seller in time to
permit their delivery hereunder at the time required, in lieu of delivering such
original documents, such Seller shall deliver to Buyer a true copy thereof with
an officer’s certificate certifying that such copy is a true, correct and
complete copy of the original, which has been transmitted for recordation.  The
applicable Seller shall deliver such original documents to Buyer or its designee
within five (5) Business Days after they are received.  With respect to all of
the Purchased Loans delivered by a Seller to Buyer or its designee (including
the Custodian), the applicable Seller shall execute an omnibus power of attorney
substantially in the form of Exhibit V, attached hereto irrevocably appointing
Buyer its attorney-in-fact with full power to, during the continuance of an
Event of Default, (i) complete and record all Assignments of Mortgage,
(ii) complete the endorsements of the Mortgage Notes and (iii) take such other
steps as may be reasonably necessary or desirable to enforce Buyer’s rights
against such Purchased Loans and the related Loan Files and the Servicing
Records.  Buyer shall deposit the Loan Files representing the Purchased Loans,
or direct that the Loan Files be deposited directly, with the Custodian.  The
Loan Files shall be maintained in accordance with the Custodial Agreement.  Any
Loan Files not delivered to Buyer or its designee (including the Custodian) are
and shall be held in trust by the applicable Seller or their designees for the
benefit of Buyer as the owner thereof.  Sellers or their designees shall
maintain a copy of the Loan File and the originals of the Loan Files not
delivered to Buyer or its designee.  The possession of the Loan Files by the
Sellers or their designees is at the will of Buyer for the sole purpose of
servicing the related Purchased Loans, and such retention and possession by the
Sellers or their designees is in a custodial capacity only.  The books and
records (including, without limitation, any computer records or tapes) of the
Sellers or their designees with respect to each Purchased Loan shall be marked
appropriately to reflect clearly the interest of Buyer hereunder with respect to
the related Purchased Loan.  Each Seller or its designee (including the
Custodian) shall release its custody of the Loan Files only in accordance with
written instructions from Buyer and in accordance with the provisions of the
Custodial Agreement, unless such release is required as incidental to the
servicing of the Purchased Loans is in connection with a repurchase of any
Purchased Loan by the applicable Seller or as otherwise required by law.

 

(e)                                  Unless an Event of Default shall have
occurred and be continuing, the applicable Seller shall exercise all voting,
consent, corporate and decision-making rights with respect to the Purchased
Loans, provided that no Seller shall enter into any amendment or modification,
or grant any waivers under, any Loan Documents, to the extent any of same
constitute a Material Modification, without Buyer’s prior written consent
thereto, which consent may be given or withheld by Buyer in its sole and
absolute discretion. Upon the occurrence and during the continuation of an Event
of Default, Buyer shall be entitled to exercise all voting, consent,

 

48

--------------------------------------------------------------------------------


 

corporate, and decision-making rights with respect to the Purchased Loans
without regard to any Seller Party’s instructions.

 

8.                                      SALE, TRANSFER, HYPOTHECATION OR PLEDGE
OF PURCHASED LOANS

 

(a)                                 Title to all Purchased Loans shall pass to
Buyer on the applicable Purchase Date, and Buyer shall have free and
unrestricted use of all Purchased Loans, subject, however, to the terms of this
Agreement.  Subject to Section 18(b), nothing in this Agreement or any other
Transaction Document shall preclude Buyer from engaging in repurchase
transactions with the Purchased Loans or otherwise selling, transferring,
pledging, repledging, hypothecating, or rehypothecating the Purchased Loans, but
no such transaction shall relieve Buyer of its obligations to transfer the
Purchased Loans to Sellers pursuant to Section 3 of this Agreement or of Buyer’s
obligation to credit or pay Available Income to, or apply Available Income to
the obligations of, Sellers pursuant to Section 5 hereof.

 

(b)                                 Nothing contained in this Agreement or any
other Transaction Document shall obligate Buyer to segregate any Purchased Loans
delivered to Buyer by Sellers.  Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document, no Purchased Loan shall remain in
the custody of any Seller or an Affiliate of any Seller.

 

9.                                      REPRESENTATIONS

 

(a)                                 Buyer represents and warrants to each Seller
as follows:

 

(i)                                     Organization.  Buyer has the power and
authority to execute, deliver, and perform its obligations under this Agreement
and the other Transaction Documents.

 

(ii)                                  Due Execution; Enforceability.  The
Transaction Documents have been duly executed and delivered by Buyer, for good
and valuable consideration.  The Transaction Documents constitute the legal,
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their respective terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.

 

(iii)                               Non-Contravention.  None of the execution
and delivery of the Transaction Documents, the consummation by Buyer of the
transactions contemplated by the Transaction Documents (or any of them), nor
compliance by Buyer with the terms, conditions and provisions of the Transaction
Documents (or any of them) will conflict with or result in a breach of any of
the terms, conditions or provisions of (i) the organizational documents of
Buyer, (ii) any contractual obligation to which Buyer is now a party or by which
it is otherwise bound or to which the assets of Buyer are subject or constitute
a default thereunder, or result thereunder in the creation or imposition of any
lien upon any of the assets of Buyer, (iii) any judgment or order, writ,
injunction, decree or demand of any court applicable to Buyer, or (iv) any
applicable Requirement of Law (with respect to ERISA, this representation from
Buyer assumes the

 

49

--------------------------------------------------------------------------------


 

accuracy of each Seller’s negative covenant in Section 10(l) or, if applicable,
its no prohibited transaction representation required by Section 21 of this
Agreement), in the case of clauses (ii)-(iv) above, to the extent that such
conflict or breach would have a material adverse effect upon Buyer’s ability to
perform its obligations hereunder.

 

(b)                                 Each Seller represents and warrants to
Buyer, severally and not jointly, that as of the Closing Date, as of each
Purchase Date (and with respect to the representations and warranties under
paragraph (viii) of this Section 9(b) below) and at all times while this
Agreement and any Transaction is in effect:

 

(i)                                     Organization.  Such Seller is duly
formed, validly existing and in good standing under the laws and regulations of
the state of such Seller’s formation and is duly licensed, qualified, and in
good standing in every state where such licensing or qualification is necessary
for the transaction of such Seller’s business, except to the extent such failure
would not reasonably be expected to result in a Material Adverse Effect.  Such
Seller has the power to own and hold the assets it purports to own and hold, to
carry on its business as now being conducted and proposed to be conducted, and
to execute, deliver, and perform its obligations under this Agreement and the
other Transaction Documents.

 

(ii)                                  Due Execution; Enforceability.  The
Transaction Documents have been duly executed and delivered by such Seller, for
good and valuable consideration.  The Transaction Documents constitute the
legal, valid and binding obligations of such Seller, enforceable against such
Seller in accordance with their respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

 

(iii)                               Non-Contravention.  None of the execution
and delivery of the Transaction Documents, the consummation by such Seller of
the transactions contemplated by the Transaction Documents (or any of them), nor
compliance by such Seller with the terms, conditions and provisions of the
Transaction Documents (or any of them) will conflict with or result in a breach
of any of the terms, conditions or provisions of (i) the organizational
documents of such Seller, (ii) any contractual obligation to which such Seller
is now a party or by which it is otherwise bound or to which the assets of such
Seller are subject or constitute a default thereunder, or result thereunder in
the creation or imposition of any lien upon any of the assets of such Seller,
other than pursuant to the Transaction Documents, (iii) any judgment or order,
writ, injunction, decree or demand of any court applicable to such Seller, or
(iv) any applicable Requirement of Law, in the case of clauses (ii)-(iv) above,
to the extent that such conflict or breach would have a Material Adverse
Effect.  Such Seller has all necessary licenses, permits and other consents from
Governmental Authorities necessary to acquire, own and sell the

 

50

--------------------------------------------------------------------------------


 

Purchased Loans, and for the performance of its obligations under the
Transaction Documents except to the extent the failure to have any such
licensees, permits or consents would not result in a Material Adverse Effect.

 

(iv)                              Litigation; Requirements of Law.  There is no
action, suit, proceeding, investigation, or arbitration pending or, to the best
knowledge of such Seller, threatened against such any Seller Party or any of
their respective assets which may result in a Material Adverse Effect.  Such
Seller is in compliance in all material respects with all Requirements of Law
applicable to such Seller.  None of the Seller Parties is in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.

 

(v)                                 No Broker.  Such Seller has not dealt with
any broker, investment banker, agent, or other Person (other than Buyer or an
Affiliate of Buyer) who may be entitled to any commission or compensation in
connection with the sale of Purchased Loans pursuant to any of the Transaction
Documents.

 

(vi)                              Good Title to Purchased Loans.  On the date
hereof and immediately prior to (A) the purchase of any Purchased Loan by Buyer
from such Seller and (B) Buyer’s funding of any Additional Advance with respect
to any Purchased Loan, such Seller owned such Purchased Loan in each case, free
and clear of any lien, encumbrance or impediment to transfer (including any
“adverse claim” as defined in Section 8-102(a)(1) of the UCC), and such Seller
is the record and beneficial owner of and has good and marketable title to and
the right to sell and transfer such Purchased Loan to Buyer and, upon transfer
of such Purchased Loan to Buyer, Buyer shall be the owner of such Purchased Loan
free of any adverse claim, subject to the rights of such Seller pursuant to the
terms of this Agreement.  In the event that any Transaction is characterized as
a secured financing of the related Purchased Loans, the provisions of this
Agreement are effective to create in favor of Buyer a valid “security interest”
(as defined in Section 1-201(b)(37) of the UCC) in all rights, title and
interest of such Seller in, to and under the Collateral and Buyer shall have a
valid perfected first priority security interest in such Purchased Loans.

 

(vii)                           No Default.  No Event of Default or, to the
knowledge of such Seller, Default exists under or with respect to the
Transaction Documents.

 

(viii)                        Representations and Warranties Regarding the
Purchased Loans; Delivery of Preliminary Due Diligence Package and Loan File. 
With respect to each Purchased Loan sold or transferred in a Transaction
hereunder, each of the Loan Representations applicable to such Purchased Loan
are true and correct, except as disclosed to Buyer in writing prior to the
Purchase Date for the applicable Purchased Loan and approved by Buyer in its
sole

 

51

--------------------------------------------------------------------------------


 

and absolute discretion (and, if approved, set forth on Schedule 3 to the
Confirmation for such Purchased Loan).  It is understood and agreed that the
Loan Representations shall survive delivery of the respective Loan File to Buyer
or its designee (including the Custodian) and shall remain true and correct at
all times while this Agreement is in effect.  With respect to each Purchased
Loan, the Preliminary Due Diligence Package delivered to Buyer in connection
with such Purchased Loan is complete, true and accurate in all material respects
(including, but not limited to, complete, true and accurate in all material
respects with respect to the disclosure of any direct or indirect ownership
interests of such Seller or its Affiliates in the Mortgagor), and does not omit
to state a material fact necessary to make the statements therein not
misleading.  With respect to each Purchased Loan, the Mortgage Note, the
Mortgages, the Assignments of Mortgage, the Pledge Agreement, in each case, as
applicable, and any other documents required to be delivered under this
Agreement and the Custodial Agreement for such Purchased Loan have been
delivered to Buyer or the Custodian on its behalf.  Such Seller or its designee
is in possession of a complete, true and accurate Loan File with respect to each
Purchased Loan, except for such documents the originals of which have been
delivered to the Custodian.

 

(ix)                              Adequate Capitalization; No Fraudulent
Transfer.  Such Seller has, as of the Purchase Date, adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.  Such Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due.  Such Seller is not insolvent nor will such Seller be made insolvent
by virtue of such Seller’s execution of or performance under any of the
Transaction Documents within the meaning of the bankruptcy laws or the
insolvency laws of the United States, the State of New York or any other
jurisdiction under which such Seller is organized or qualified to do business. 
Such Seller has not entered into any Transaction Document or any Transaction
pursuant thereto in contemplation of insolvency or with intent to hinder, delay
or defraud any creditor.

 

(x)                                 Consents.  No consent, approval or other
action of, or filing by such Seller with any Governmental Authority or any other
Person is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance by such Seller of any of the Transaction
Documents (other than consents, approvals and filings that have been obtained or
made, as applicable).

 

(xi)                              Ownership.  The direct, and to the extent
depicted, the indirect, ownership interests in such Seller and Guarantor are as
set forth on the organizational chart attached hereto as Exhibit VII hereto.

 

52

--------------------------------------------------------------------------------


 

(xii)                           Organizational Documents.  Such Seller has
delivered to Buyer certified copies of its organizational documents, together
with all amendments thereto, if any.

 

(xiii)                        No Encumbrances.  Subject to the terms of this
Agreement, there are (i) no outstanding rights, options, warrants or agreements
on the part of such Seller for a purchase, sale or issuance, in connection with
the Purchased Loans, and (ii) no agreements on the part of such Seller to issue,
sell or distribute the Purchased Loans.

 

(xiv)                       Federal Regulations.  Such Seller is not required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

 

(xv)                          Taxes.  Such Seller has filed or caused to be
filed all federal and other material Tax returns which would be delinquent if
they had not been filed on or before the date hereof and has paid all Taxes
shown to be due and payable on or before the date hereof on such returns or on
any assessments made against it or any of its property and all other Taxes, fees
or other charges imposed on it and any of its assets by any Governmental
Authority except for any such Taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided in accordance with GAAP; no Tax liens have
been filed against any of such Seller’s assets and, to the best knowledge of
such Seller, no claims are being asserted with respect to any such Taxes, fees
or other charges.

 

(xvi)                       ERISA.  No Seller Party nor any of their respective
ERISA Affiliates sponsors, maintains, contributes to, or has within the
immediately preceding five calendar years sponsored, maintained or contributed
to, any Plans or Multiemployer Plans, the liability for which would reasonably
be expected in the aggregate to result in a Material Adverse Effect.

 

(xvii)                    Judgments/Bankruptcy.  Except as disclosed in writing
to Buyer there are no judgments against any Seller Party unsatisfied of record
or docketed in any court located in the United States of America and no Act of
Insolvency has ever occurred with respect to any Seller Party.

 

(xviii)                 [RESERVED].

 

(xix)                       Financial Information.  All financial data
concerning such Seller that has been delivered by or on behalf of such Seller to
Buyer is true, complete and correct in all material respects and has been
prepared in accordance with GAAP.  Since the delivery of such data, except as
otherwise disclosed in writing to Buyer, there has been no change in the
financial position of such Seller, or in the results of operations of such
Seller, which change is reasonably likely to result in a Material Adverse
Effect.

 

53

--------------------------------------------------------------------------------


 

(xx)                          Reserved.

 

(xxi)                       Notice Address; Jurisdiction of Organization.  On
the date of this Agreement, such Seller’s address for notices is as set forth on
Annex I attached hereto.  Such Seller’s jurisdiction of formation is Delaware. 
The location where such Seller keeps its books and records, including all
computer tapes and records relating to the Collateral, is its notice address.

 

(xxii)                    Prohibited Person.  None of the funds or other assets
of such Seller constitute property of, or are, to such Seller’s knowledge,
beneficially owned, directly or indirectly, by a Prohibited Person with the
result that the investment in such Seller (whether directly or indirectly), is
prohibited by law or the entering into this Agreement by Buyer is in violation
of law; (b) to such Seller’s knowledge, no Prohibited Person has any interest of
any nature whatsoever in such Seller with the result that the investment in such
Seller (whether directly or indirectly), is prohibited by law or the entering
into this Agreement is in violation of law; (c) to such Seller’s knowledge, none
of the funds of such Seller have been derived from any unlawful activity with
the result that the investment in such Seller (whether directly or indirectly),
is prohibited by law or the entering into this Agreement is in violation of law;
(d) to such Seller’s knowledge, such Seller has not conducted and will not
conduct any business and has not engaged and will not engage in any transaction
dealing with any Prohibited Person; and (e) such Seller is not a Prohibited
Person and has not been convicted of a felony or a crime which if prosecuted
under the laws of the United States of America would be a felony.

 

(c)                                  On the Purchase Date for any Transaction,
each Seller shall be deemed to have made all of the representations set forth in
this Section 9 as of such Purchase Date.

 

10.                               NEGATIVE COVENANTS OF SELLER

 

During the term of this Agreement and so long as any Transaction is in effect
hereunder, no Seller shall without the prior written consent of Buyer:

 

(a)                                 take any action which would directly or
indirectly impair or adversely affect Buyer’s title or interest to any of the
Purchased Loans;

 

(b)                                 transfer, assign, convey, grant, bargain,
sell, set over, deliver or otherwise dispose of, or pledge, encumber or
hypothecate, directly or indirectly (any of the foregoing, a “Transfer”), any
interest in the Purchased Loans (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Loans (or any of them) with any Person other than Buyer;

 

(c)                                  change its name or its jurisdiction of
organization from the jurisdiction referred to in Section 9(b)(xxi) unless it
shall have provided Buyer thirty (30) days’ prior written notice of such change;

 

54

--------------------------------------------------------------------------------


 

(d)                                 create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Purchased Loans or the
other Collateral, except for any Permitted Encumbrances or liens created in
favor of Buyer under this Agreement or the other Transaction Documents;

 

(e)                                  materially modify or terminate its Seller
Operating Agreement or any of the organizational documents of such Seller;

 

(f)                                   enter into, consent or assent to any
amendment or supplement to, or termination of, or waiver of any provision of,
any of the Loan Documents relating to any Purchased Loan to the extent any of
same constitutes a Material Modification except in accordance with the terms and
provisions of this Agreement;

 

(g)                                  transfer or permit to be transferred any
direct or indirect ownership interests in any Seller Party, or take any action
or permit any action to be taken, if any such transfers and/or actions,
individually or in the aggregate, would result in a Change of Control;

 

(h)                                 [Intentionally Omitted];

 

(i)                                     after the occurrence and during the
continuation of any Event of Default, make any distribution, payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity or
ownership interest of such Seller, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of such Seller (unless the same is
necessary for SAMC to maintain its status as a REIT under the Code or to prevent
the imposition of taxes on SAMC pursuant to Sections 857 or 4981 of the Code);

 

(j)                                    send a payment redirection letter to the
Mortgagor of any Purchased Loan, or otherwise instruct any Mortgagor to make any
payment due on a Purchased Loan to any account, other than a restricted or other
similar account established pursuant to the applicable Loan Documents, the
Applicable Servicer Account or Cash Management Account;

 

(k)                                 sponsor or maintain any Plans or have an
obligation to contribute to  any Plan or Multiemployer Plan; or permit any ERISA
Affiliate to sponsor or maintain any Plans or make any contributions to, or have
any liability or obligation (direct or contingent) with respect to, any Plan or
Multiemployer Plan that could possibly result in material liability for any
Seller;

 

(l)                                     subject to Section 21 of this Agreement,
become an entity deemed to hold Plan Assets;

 

(m)                             make any future advances under any Purchased
Loan to any underlying obligor that are not expressly provided for by the
related Loan Documents;

 

(n)                                 seek its dissolution, liquidation or winding
up, in whole or in part;

 

(o)                                 exercise any remedies under the Loan
Documents for any Purchased Loan as to which a Loan Event of Default has
occurred and has not been waived, including, without limitation, the
commencement or prosecution of any foreclosure proceeding, the exercise of any

 

55

--------------------------------------------------------------------------------


 

power of sale, the taking of a deed-in-lieu of foreclosure or other realization
upon the security for any Purchased Loan;

 

(p)                                 [Intentionally Omitted];

 

(q)                                 [Intentionally Omitted];

 

(r)                                    conduct any business, or engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person; or engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order 13224 issued on September 24, 2001. Each Seller further covenants and
agrees to deliver (from time to time) to Buyer any such certification or other
evidence as may be requested by Buyer in its sole and absolute discretion,
confirming that such Seller has not, to its knowledge, engaged in any business,
transaction or dealings with a Prohibited Person, including, but not limited to,
the making or receiving of any contribution of funds, goods, or services, to or
for the benefit of a Prohibited Person; or

 

(s)                                   cause any Purchased Loan to be serviced by
any servicer other than a Servicer expressly approved in writing by Buyer or
enter into or materially modify any Servicing Agreement except in accordance
with Section 28.

 

11.                               AFFIRMATIVE COVENANTS OF SELLER

 

During the term of this Agreement and so long as any Transaction is in effect
hereunder:

 

(a)                                 Each Seller shall promptly notify Buyer of
any Material Adverse Effect; provided, however, that nothing in this Section 11
shall relieve any Seller of its obligations under this Agreement.

 

(b)                                 Each Seller shall provide Buyer with copies
of such documents as Buyer may reasonably request evidencing the truthfulness of
the representations set forth in Section 9.

 

(c)                                  Each Seller (i) shall defend the right,
title and interest of Buyer in and to the Collateral against, and take such
other action as is necessary to remove, the liens, security interests, claims
and demands of all Persons (other than security interests by or through Buyer)
and (ii) shall, at Buyer’s reasonable request, take all action necessary to
ensure that Buyer will have a first priority security interest in the Purchased
Loans subject to any of the Transactions in the event such Transactions are
recharacterized as secured financings.

 

(d)                                 Each Seller shall notify Buyer and the
Depository of the occurrence of any Default or Event of Default as soon as
possible but in no event later than the second (2nd) Business Day after
obtaining actual knowledge of such event.

 

(e)                                  Each Seller shall give notice to Buyer of
the following (except in the case of clause (i) below, accompanied by an
officer’s certificate setting forth details of the occurrence referred to
therein and stating what actions such Seller has taken or proposes to take with
respect thereto):

 

56

--------------------------------------------------------------------------------


 

(i)                                     with respect to any Purchased Loan
subject to a Transaction hereunder, promptly (and in any event within two
(2) Business Days) following receipt of any unscheduled Principal Payment (in
full or in part);

 

(ii)                                  with respect to any Purchased Loan sold to
Buyer hereunder, promptly (and in any event within two (2) Business Days)
following receipt by such Seller of notice or knowledge that any related
Mortgaged Property has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as, in each case, to materially and adversely affect the value of such Mortgaged
Property;

 

(iii)                               promptly (and in any event within two
(2) Business Days) following receipt of notice by such Seller or knowledge of
(i) the occurrence of any payment default or other material default under the
Loan Documents for any Purchased Loan, (ii) any lien or security interest (other
than security interests created hereby) on, or claim asserted against, any
Purchased Loan or, to the best knowledge of such Seller, the underlying
collateral therefor or (iii) any event or change in circumstances that has or
could reasonably be expected to have a material and adverse effect on the Market
Value of a Purchased Loan; and

 

(iv)                              promptly, and in any event within three
(3) Business Days after service of process on any of the following, give to
Buyer notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings directly affecting such
Seller or directly affecting any of the assets of such Seller before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $1,000,000, or (iii) which,
individually or in the aggregate, if adversely determined could reasonably be
likely to have a Material Adverse Effect.

 

(f)                                   Each Seller shall deliver to Buyer
(i) notice of the occurrence of any Loan Event of Default promptly (and in any
event not later than two (2) Business Days) after the earlier of the date that
such Seller receives notice or has actual knowledge thereof and (ii) any other
information with respect to any Purchased Loan as may be reasonably requested by
Buyer from time to time.

 

(g)                                  Each Seller will permit Buyer or its
designated representative to inspect such Seller’s records with respect to the
Collateral and the conduct and operation of its business related thereto upon
reasonable prior written notice from Buyer or its designated representative, at
such reasonable times and with reasonable frequency (but not more than once in
any calendar year so long as no Event of Default or Diligence Event exists), and
to make copies of extracts of any and all thereof, subject to the terms of any
confidentiality agreement between Buyer and the applicable Seller.

 

57

--------------------------------------------------------------------------------


 

(h)           At any time from time to time upon the reasonable request of
Buyer, at the sole expense of the applicable Seller, each Seller will promptly
and duly execute and deliver to Buyer such further instruments and documents and
take such further actions as Buyer may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement including the
security interests granted hereunder and of the rights and powers herein granted
(including, among other things, filing such UCC financing statements as Buyer
may reasonably request).  If any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
immediately delivered to Buyer, duly endorsed in a manner reasonably
satisfactory to Buyer, to be held as Collateral pursuant to this Agreement, and
the documents delivered in connection herewith.

 

(i)            Each Seller shall provide Buyer with the following financial and
reporting information (which shall be provided by email to each of the parties
listed as “Buyer Reporting Parties” on Annex I attached hereto):

 

(i)                                     Within 45 days after the last day of
each of the first three fiscal quarters in any fiscal year, Guarantor’s
consolidated and unaudited and such Seller’s unaudited statements of income and
statements of changes in cash flow for such quarter and balance sheets as of the
end of such quarter, in each case presented fairly in accordance with GAAP and
certified as being true and correct by an officer’s certificate;

 

(ii)                                  Within 90 days after the last day of its
fiscal year, Guarantor’s consolidated and audited, and such Seller’s unaudited,
statements of income and statements of changes in cash flow for such year and
balance sheets as of the end of such year, in each case presented fairly in
accordance with GAAP, and accompanied, in all cases, by an unqualified report of
a nationally recognized independent certified public accounting firm reasonably
acceptable to Buyer;

 

(iii)                               If not provided by the Servicer, within 30
days after the last day of each calendar month, any and all property level
financial information (including without limitation rent rolls and operating
statements) received with respect to the Purchased Loans by such Seller or an
Affiliate during such calendar month;

 

(iv)                              Within 45 days after the last day of each of
the first, second and third quarters and within 60 days after the last day of
the fourth quarter in any fiscal year, an officer’s certificate from such Seller
addressed to Buyer certifying that, as of the end of such quarter, (x) such
Seller is in compliance with all of the terms, conditions and requirements of
this Agreement, (y) no Default or Event of Default exists and (z) Guarantor is
in compliance with the financial covenants set forth in Section 8 of the
Guaranty (including a calculation of each such financial covenant); and

 

58

--------------------------------------------------------------------------------


 

(v)                                 The Sellers shall cause the Servicer, no
later than the fourth Business Day preceding each Payment Date (as defined in
the Servicing Agreement), to provide reports substantially in the form attached
hereto as Exhibit XVIII.

 

(j)            Each Seller shall at all times comply in all material respects
with all laws, ordinances, rules and regulations of any federal, state,
municipal or other public authority having jurisdiction over such Seller or any
of its assets and such Seller shall do or cause to be done all things reasonably
necessary to preserve and maintain in full force and effect its legal existence,
and all licenses material to its business.

 

(k)           Each Seller shall at all times keep proper books of records and
accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.

 

(l)            Each Seller shall observe, perform and satisfy all the terms,
provisions, covenants and conditions required to be observed, performed or
satisfied by it, and shall pay when due all costs, fees and expenses required to
be paid by it, under the Transaction Documents (including, for the avoidance of
doubt, all costs, fees and expenses due to each of the Appraisal Review Agent
and the Verification Agent).  Each Seller shall pay and discharge all Taxes,
levies, liens and other charges on its assets and on the Collateral that, in
each case, in any manner would create any lien or charge upon the Collateral,
except for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP in all material respects.
 Each Seller shall timely file all Tax returns required to be filed by it or
with respect to all or any portion of the Collateral.

 

(m)          Each Seller shall advise Buyer in writing of the opening of any new
chief executive office or the closing of any such office and of any change in
such Seller’s name or organizational structure or the places where the books and
records pertaining to the Purchased Loan are held not less than thirty (30) days
prior to taking any such action.  Each Seller shall also give Buyer prompt
written notice of any transfer of more than 20% of the direct or indirect
ownership interests in any Seller Party.

 

(n)           Each Seller will maintain records with respect to the Collateral
and the conduct and operation of its business with no less a degree of prudence
than if the Collateral were held by such Seller for its own account and will
furnish Buyer, upon reasonable request by Buyer or its designated
representative, with reasonable information reasonably obtainable by such Seller
with respect to the Collateral and the conduct and operation of its business.

 

(o)           Each Seller shall provide Buyer with reasonable access to any
operating statements, any occupancy status and any other property level
information, with respect to the Mortgaged Properties, plus any such additional
reports as Buyer may reasonably request, in each case, to the extent same is in
such Seller’s possession or reasonably obtainable by such Seller.

 

(p)           Unless a Seller shall have given Buyer at least thirty (30) days’
prior written notice that such Seller intends to change the jurisdiction of its
organization, (i) each LLC Seller

 

59

--------------------------------------------------------------------------------


 

shall maintain its existence as a limited liability company organized solely and
in good standing under the law of the State of Delaware and (ii) each Trust
Seller shall maintain its existence as a statutory trust organized solely and in
good standing under the law of the State of Delaware, and, in each case, shall
not dissolve, liquidate, merge with or into any other Person or otherwise change
its organizational structure or documents or incorporate or organize in any
other jurisdiction, without the prior written approval of Buyer, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

(q)           Each Seller shall promptly provide Buyer with notice of any Other
Financing Agreements entered into by SAMC or any of its subsidiaries.  Upon
request of Buyer, the applicable Seller shall provide Buyer with copies (on a
no-name basis) of the relevant provisions of such Other Financing Agreements
(including any Other Financing Agreements entered into as of the date hereof) in
order to comply with the provisions of Section 4(b) of this Agreement and
Section 8(k) of the Guaranty.

 

12.          [Intentionally Omitted]

 

13.          EVENTS OF DEFAULT; REMEDIES

 

(a)           After the occurrence and during the continuance of an Event of
Default, each Seller hereby appoints Buyer as attorney-in-fact of such Seller
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing or endorsing any instruments that Buyer may deem necessary
or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.

 

Each of the following shall constitute an “Event of Default”:

 

(i)                                     Any Seller fails to repurchase a
Purchased Loan upon the applicable Repurchase Date therefor, and such failure
continues for more than one (1) Business Day;

 

(ii)                                  Any Seller fails to pay any Margin Deficit
with respect to a Purchased Loan when required pursuant to Section 4 hereof;

 

(iii)                               [Reserved];

 

(iv)                              an Act of Insolvency occurs with respect to
any Seller Party;

 

(v)                                 any Seller Party shall admit in writing its
inability to, or its intention not to, perform any of its monetary payment
obligations hereunder;

 

(vi)                              either (A) the Transaction Documents shall for
any reason not cause, or shall cease to cause, Buyer to be the owner free of any
adverse claim (other than the rights of a Seller pursuant to this Agreement) of
any of the Purchased Loans, or (B) the Transaction Documents with respect to any
Transaction shall for any reason cease to create a valid first priority security
interest in favor of Buyer in any of the Purchased Loans, and such circumstance
continues for more than fifteen (15) Business Days;

 

60

--------------------------------------------------------------------------------


 

(vii)                           subject to the provisions of Section 5(e), the
failure of Buyer to receive on any Remittance Date the accrued and unpaid Price
Differential for a Transaction;

 

(viii)                        failure of any Seller Party to make any other
payment owing to Buyer which has become due under this Agreement or any other
Transaction Document, whether by acceleration or otherwise under the terms of
this Agreement or the other Transaction Documents, which failure is not remedied
within five (5) Business Days;

 

(ix)                              any governmental, regulatory, or
self-regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of any
Seller Party, which suspension results in or is reasonably likely to result in a
Material Adverse Effect;

 

(x)                                 a Change of Control shall have occurred that
has not been consented to by Buyer in writing;

 

(xi)                              any representation (other than a Loan
Representation or representation under Section 9(b)(viii)) made by a Seller
Party in this Agreement or the other Transaction Documents shall have been
incorrect or untrue in any material respect when made or repeated or deemed to
have been made or repeated, which incorrect or untrue representation, to the
extent such breach is reasonably susceptible to cure, is not cured within ten
(10) days after notice of the default or breach (except if such breach is
curable and the applicable Seller Party diligently attempts to cure such
default, and such breach continues for thirty (30) days after notice of the
default or breach);

 

(xii)                           any Loan Representation or representation under
Section 9(b)(viii) made by any Seller in this Agreement shall have been
incorrect or untrue in any material respect when made or repeated or deemed to
have been made or repeated, which incorrect or untrue representation, to the
extent such breach is reasonably susceptible to cure, is not cured within, or
such Seller terminates the related Transaction and repurchases the related
Purchased Loan(s) within ten (10) Business Days after written notice thereof to
the applicable Seller, or its successors or assigns (except if such breach is
curable and such Seller diligently attempts to cure such breach, and such breach
continues for thirty (30) days after notice of the breach);

 

(xiii)                        either (A) Guarantor shall fail to observe any of
the financial covenants set forth in the Guaranty or shall have defaulted or
failed to perform under the Guaranty, and such breach is not cured within five
(5) Business Days or (B) the Guaranty shall have been revoked, rescinded or
otherwise cease to be in full force and effect;

 

61

--------------------------------------------------------------------------------


 

(xiv)                       a final non-appealable judgment by any competent
court in the United States of America for the payment of money in an amount
greater than $5,000,000 shall have been rendered against any Seller Party, and
remained undischarged or unpaid for a period of thirty (30) days, during which
period execution of such judgment is not effectively stayed by bonding over or
other means acceptable to Buyer, unless adequate funds have been reserved or set
aside for the payment thereof in a segregated account pledged to the Buyer as
security for such Seller Party’s obligations and subject to an account control
agreement, reasonably acceptable to the Buyer, among the Depository and the
applicable Seller;

 

(xv)                          any Seller Party shall have defaulted or failed to
perform under any note, indenture, loan agreement, guaranty, repurchase
agreement, swap agreement or any other contract, agreement or transaction to
which it is a party, which default (A) involves the failure to pay a monetary
obligation of $5,000,000 or more, or (B) permits the acceleration of the
maturity of obligations, or the declaration of a mandatory early repurchase date
or termination date with respect to indebtedness or obligations of $5,000,000 or
more, by any other party to or beneficiary of such note, indenture, loan
agreement, guaranty, repurchase agreement, swap agreement or any other contract,
agreement or transaction, provided, however, that any such default, failure to
perform or breach shall not constitute an Event of Default if such Seller Party
cures such default, failure to perform or breach, as the case may be, within the
grace period, if any, provided under the applicable agreement;

 

(xvi)                       if (A) any Seller Party or any Affiliate of a Seller
Party defaults beyond any applicable grace period in paying any amount or
performing any obligation due to an Affiliated Hedge Counterparty under any
Affiliated Hedging Transaction or (B) any Seller Party defaults beyond any
applicable grace period in paying any amount or performing any obligation due to
Buyer or any Affiliate of Buyer under any other financing, swap, hedging,
security or credit agreement between such Seller Party or any Affiliate of such
Seller Party and Buyer or any Affiliate of Buyer;

 

(xvii)                    any breach under Sections 10(b), (d), (e), (g), (i),
(l) (o), (r) or (s) or under Section 21, and, to the extent such breach is
subject to cure, such breach is not cured within one (1) Business Day of notice
thereof;

 

(xviii)                 any breach under Section 10(f); provided, however, that
any such breach by such Seller under Section 10(f) shall not be considered an
Event of Default hereunder provided such Seller terminates the related
Transaction and repurchases the related Purchased Loan(s) on an Early Repurchase
Date no later than two (2) Business Days after notice from Buyer to such Seller
of such breach provided that such notice from Buyer is sent by 6:00 p.m. (New
York City time), or three (3) Business Days following the date

 

62

--------------------------------------------------------------------------------


 

of receipt of such notice if such notice is sent after 6:00 p.m. (New York City
time) on such date;

 

(xix)                       if any Seller Party shall breach or fail to perform
any of the terms, covenants, obligations or conditions of this Agreement or any
other Transaction Document, other than as specifically otherwise referred to in
this definition of “Event of Default”, and such breach or failure to perform is
not remedied within ten (10) Business Days after written notice thereof to such
Seller by Buyer, or its successors or assigns (except if such default or breach
is curable and such Seller diligently attempts to cure such default, and such
default or breach continues for thirty (30) days after notice of the default or
breach) (unless this Agreement or such other Transaction Document expressly
provides that such breach or failure constitutes an immediate Event of Default,
in which case no notice or cure period shall apply);

 

(xx)                          failure of a Servicer to make any Protective
Advance required to be made under the Transaction Documents, which failure
materially impairs the value of the related Mortgaged Property, and such failure
continues for more than two (2) Business Days;

 

(xxi)                       any Seller Party or the Collateral becomes an
investment company required to be registered under the Investment Company Act of
1940, as amended;

 

(xxii)                    the applicable Seller fails to appoint a successor
Servicer within one hundred and twenty (120) days of its receipt of a valid
notice of removal or retirement of any Servicer given pursuant to the applicable
Servicing Agreement;

 

(xxiii)                 a failure to maintain Available Amounts equal to
(i) 100% of the aggregate Future Advance Obligations for all Purchased Loans
less (ii) amounts on deposit in a segregated account pledged to the Buyer as
security for the obligations of the Seller Parties and subject to an account
control agreement, reasonably acceptable to the Buyer, between the Depository
and the applicable Seller, and such failure continues for more than five
(5) Business Days;

 

(xxiv)                a failure by any party to deliver any report required
under Section 27 or under any Servicing Agreement, and such failure continues
for more than ten (10) Business Days after written request for such report;

 

(xxv)                   SAMC ceases to be the general partner of the Guarantor;

 

(xxvi)                The Investment Manager ceases to be the investment manager
of the Guarantor, pursuant to an investment management agreement;

 

63

--------------------------------------------------------------------------------


 

(xxvii)             Thomas Capasse and Jack Ross cease to be involved in the
day-to-day operations of the Guarantor or the Investment Manager;

 

(xxviii)          The occurrence of one or more ERISA Events that results or is
reasonably expected to result in liability of the Seller under Title IV of ERISA
to the Plan, Multiemployer Plan or the PBGC, and such event, together with all
other ERISA Events, if any, is reasonably expected to result in a Material
Adverse Effect;

 

(xxix)                SAMC fails (i) to qualify as a REIT, and such failure
gives rise to any tax liability or penalty in excess of $5,000,000 or (ii) to
satisfy any of the income or asset tests required to be satisfied by a REIT,
unless such failure is subject to a cure or corrective period permitted under
the Code or does not give rise to any tax liability or penalty in excess of
$5,000,000; provided that no such cure or corrective period or material
liability or penalty qualification shall apply where the failure to satisfy such
tests occurs more than once in any tax year; or

 

(xxx)                   Sutherland Trust II becomes subject to any entity-level
taxation in a cumulative amount greater than or equal to $1,000,000.

 

(b)           If an Event of Default shall occur and be continuing, the
following rights and remedies shall be available to Buyer:

 

(i)                                     At the option of Buyer, exercised by
written notice to each Seller (which option shall be deemed to have been
exercised, even if no notice is given, immediately upon the occurrence of an Act
of Insolvency), the Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, be deemed immediately to occur (the date on which such
option is exercised or deemed to have been exercised being referred to
hereinafter as the “Accelerated Repurchase Date”).

 

(ii)                                  If Buyer exercises or is deemed to have
exercised the option referred to in Section 13(b)(i) of this Agreement:

 

(A)                               each Seller’s obligations hereunder to
repurchase all Purchased Loans shall become immediately due and payable on and
as of the Accelerated Repurchase Date; and

 

(B)                               the Repurchase Price with respect to each
Transaction (determined as of the Accelerated Repurchase Date) shall include the
accrued and unpaid Price Differential with respect to each Purchased Loan
accrued at the Pricing Rate applicable upon the occurrence of an Event of
Default; and

 

(C)                               the Custodian shall, upon the request of
Buyer, deliver to Buyer all Loan Documents, instruments, certificates and other
documents then held by the Custodian relating to the Purchased Loans.

 

64

--------------------------------------------------------------------------------


 

(iii)                               Upon the occurrence of an Event of Default,
Buyer may (upon making reasonable effort to provide prior notice to the Sellers;
provided, however, than any failure by Buyer to deliver such notice shall in no
way impair Buyer’s right to exercise remedies under this Article 13)
(A) immediately sell, at a public or private sale in a commercially reasonable
manner and at such price or prices as Buyer may deem satisfactory in its sole
and absolute discretion any or all of the Purchased Loans or (B) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Loans, to give the applicable Seller credit for such Purchased Loans in an
amount equal to the Market Value of such Purchased Loans against the aggregate
unpaid Repurchase Price for such Purchased Loans and any other amounts owing by
the Seller Parties under this Agreement or the Transaction Documents.  The
proceeds of any disposition of Purchased Loans effected pursuant to this
Section 13(b)(iii) shall be applied, (v) first, to the costs and expenses
incurred by Buyer in connection with Sellers’ defaults; (w) second, to any and
all amounts due under Section 3(h), including, but not limited to, costs of
cover, if any; (x) third, to the aggregate Repurchase Price of the Purchased
Loans; and (y) fourth, to return any excess to the applicable Seller.

 

(iv)                              The parties acknowledge and agree that (1) the
Purchased Loans subject to Transactions hereunder are not instruments traded in
a recognized market, and, in the absence of a generally recognized source for
prices or bid or offer quotations for any Purchased Loans, Buyer may establish
the source therefor in its sole and absolute discretion and (2) all prices, bids
and offers shall be determined together with accrued Available Income (except to
the extent contrary to market practice with respect to the relevant Purchased
Loans).  The parties recognize that it may not be possible to purchase or sell
all of the Purchased Loans on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Loans may not be liquid at such time.  In view of the nature of the
Purchased Loans, the parties agree that liquidation of a Transaction, the
Purchased Loans pursuant to this Section 13(b) does not require a public
purchase or sale and that a good faith private purchase or sale shall be deemed
to have been made in a commercially reasonable manner.  Accordingly, Buyer may
elect, in its sole and absolute discretion, the time and manner of liquidating
any Purchased Loans pursuant to this Section 13(b) and nothing contained herein
shall (A) obligate Buyer to liquidate any Purchased Loans on the occurrence and
during the continuance of an Event of Default or to liquidate any or all of the
Purchased Loans in the same manner or on the same Business Day or (B) constitute
a waiver of any right or remedy of Buyer.

 

(v)                                 Each Seller shall be liable to Buyer for
(A) the amount of all expenses, including reasonable out-of-pocket legal fees
and expenses, actually incurred by Buyer in connection with or as a consequence
of an Event of

 

65

--------------------------------------------------------------------------------


 

Default and (B) any other actual out-of-pocket loss, damage, cost or expense
directly arising or resulting from the occurrence of an Event of Default.

 

(vi)                              Buyer shall have, in addition to its rights
and remedies under the Transaction Documents, all of the rights and remedies
provided by applicable federal, state and local laws (including, without
limitation, if the Transactions are characterized as secured financings, the
rights and remedies of a secured party under the UCC of the State of New York,
to the extent that the UCC is applicable, and the right to offset any mutual
debt and claim), in equity, and under any other agreement between Buyer and the
Seller Parties.  Without limiting the generality of the foregoing, Buyer shall
be entitled to set off the proceeds of the liquidation of the Purchased Loans
against all of the Seller Parties’ obligations to Buyer under this Agreement and
the other Transaction Documents, whether or not such obligations are then due,
without prejudice to Buyer’s right to recover any deficiency.

 

(vii)                           Subject to the notice and grace periods set
forth herein, Buyer may exercise any or all of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof.  Except as expressly required herein or in the other
Transaction Documents, Buyer shall not be required to give notice to the Seller
Parties or any other Person prior to exercising any remedy in respect of an
Event of Default.  All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

 

(viii)                        Buyer may enforce its rights and remedies
hereunder without prior judicial process or hearing, and each Seller hereby
expressly waives any defenses such Seller might otherwise have to require Buyer
to enforce its rights by judicial process.  Each Seller also waives any defense
such Seller might otherwise have arising from the use of nonjudicial process,
disposition of any or all of the Purchased Loans, or from any other election of
remedies.  Each Seller recognizes that nonjudicial remedies are consistent with
the usages of the trade, are responsive to commercial necessity and are the
result of a bargain at arm’s length.

 

(ix)                              Upon the designation of any Accelerated
Repurchase Date, Buyer may, without prior notice to the Seller Parties, set off
any sum or obligation (whether or not arising under this Agreement, whether
matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
the Seller Parties to Buyer or any Affiliate of Buyer against any sum or
obligation (whether or not arising under this Agreement, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by

 

66

--------------------------------------------------------------------------------


 

Buyer or any Affiliate of Buyer to the Seller Parties.  Buyer will give notice
to the other party of any set off effected under this Section 13(b)(ix).  If a
sum or obligation is unascertained, Buyer may estimate in good faith that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.  Nothing in this
Section 13(b)(ix) shall be effective to create a charge or other security
interest.  This Section 13(b)(ix) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other rights to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

 

(x)                                 Each Seller shall within two (2) Business
Days following Buyer’s written request, to execute and deliver to Buyer such
documents, instruments, certificates, assignments and other writings, and do
such other acts as Buyer may reasonably request for the purposes of assuring,
perfecting and evidencing Buyer’s ownership of and security interests in the
Purchased Loans, including without limitation: (i) forwarding, to Buyer or
Buyer’s designee (including, if applicable, the Custodian), any payments such
Seller may hereafter receive on account of the Purchased Loans, in each case
promptly upon receipt thereof; (ii) delivering to Buyer or such designee any
originals of certificates, instruments, documents, notices or files evidencing
or relating to the Purchased Loans which are in such Seller’s possession or
under its control; (iii) delivering to Buyer underwriting summaries, credit
memos, assets summaries, status reports or similar documents relating to the
Purchased Loans and in such Seller’s possession or under its control.

 

14.          [INTENTIONALLY OMITTED]

 

15.          RECORDING OF COMMUNICATIONS

 

EACH OF BUYER AND EACH SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS
BETWEEN ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  EACH OF BUYER AND EACH SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREE THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

 

67

--------------------------------------------------------------------------------


 

16.          NOTICES AND OTHER COMMUNICATIONS

 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if delivered by email together with delivery by
one of the following methods: (a) hand delivery, with proof of attempted
delivery, (b) certified or registered United States mail, postage prepaid, or
(c) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, to the address specified in
Annex I hereto or at such other address and person as shall be designated from
time to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for in this Section 16.  A notice
shall be deemed to have been given when delivered by email upon delivery,
provided that (i) such email notice was also delivered by one of the means set
forth in (a), (b) or (c) above (which may arrive after such email), and (ii) the
transmitting party did not receive an electronic notice of a transmission
failure; provided, however, that if a party shall fail to deliver such email
notice, notice shall nevertheless be deemed to be given (a) in the case of hand
delivery, at the time of delivery, (b) in the case of registered or certified
mail, when delivered or the first attempted delivery on a Business Day, or
(c) in the case of expedited prepaid delivery upon the first attempted delivery
on a Business Day.  A party receiving a notice which does not comply with the
technical requirements for notice under this Section 16 may elect to waive any
deficiencies and treat the notice as having been properly given.

 

17.          ENTIRE AGREEMENT; SEVERABILITY

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

18.          ASSIGNABILITY

 

(a)           The rights and obligations of the Seller Parties under this
Agreement and the other Transaction Documents and under any Transaction shall
not be assigned by the Seller Parties without the prior written consent of
Buyer, which consent may be granted or withheld in Buyer’s sole discretion.

 

(b)           Buyer shall not sell, assign or otherwise transfer any interest or
obligation under this Agreement and the other Transaction Documents and/or under
any Transaction without the prior written consent of the Sellers, which consent
shall not be unreasonably withheld, conditioned or delayed (a “Restricted
Transfer”); provided, however, that in no event shall any such assignment, sale
or transfer be to any of the parties listed on Exhibit X attached hereto or
their respective Affiliates (collectively, “Prohibited Transferees”) without the
prior written consent of the Sellers. Buyer may sell participations or synthetic
interests in any interest or obligation under this Agreement and the other
Transaction Documents and/or under any Transaction to one or more Persons in or
to all or a portion of its rights as Buyer; provided, however, that (A) such
Person’s obligations under this Agreement and the Transaction Documents shall
remain unchanged, (B) such Person shall remain solely responsible to the other

 

68

--------------------------------------------------------------------------------


 

parties hereto for the performance of such obligations and (C) the Sellers shall
continue to deal solely and directly with Buyer in connection with Buyer’s
rights and obligations under this Agreement and the other Transaction
Documents.  For the avoidance of doubt, the transfer restrictions described
above regarding Restricted Transfers shall not apply, and the interests and
obligations shall be freely transferable (A) following the occurrence of a
Regulatory Event (a “Regulatory Transfer”), (B) following the occurrence and
continuation of an Event of Default or (C) to any Affiliate of Buyer (clauses
(B) and (C) together, an “Unrestricted Transfer”).  Buyer shall notify the
Seller at least twenty (20) Business Days prior to any Restricted Transfer or
Regulatory Transfer, and at least five (5) Business Days prior to an
Unrestricted Transfer.  Buyer may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 18(b), disclose to the assignee or participant or proposed assignee or
participant, as the case may be, any information relating to any Seller Party or
to any aspect of the transactions contemplated by the Transaction Documents that
has been furnished to Buyer by or on behalf of any Seller Party; provided that
such assignee or participant agrees to hold such information subject to the
confidentiality provisions of this Agreement and any confidentiality provisions
applicable to any of the documents related thereto.

 

(c)           Buyer shall, acting for this purpose as a non-fiduciary agent of
Sellers (the “Registrar”), maintain a record of ownership (the “Register”) on
which is entered the name and address of all assignees of Buyer and each such
assignee’s interest in the rights and obligations under this Agreement and the
other Transaction Documents. All assignments pursuant to Section 18 hereof shall
be recorded on the Register. This provision is intended to be interpreted so
that the indebtedness (for federal income tax purposes, as set forth in
Section 22(e)) evidenced by the Transaction Documents is treated as being in
registered form in accordance with Section 5f.103-1(c) of the Treasury
Regulations. The Register shall be available for inspection by Sellers at any
reasonable time and from time to time upon reasonable prior notice.  The entries
in the Register shall be conclusive absent manifest error, and Buyer and Sellers
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Buyer hereunder for all purposes of this Agreement and any
other Transaction Document notwithstanding notice to the contrary, subject to
the provisions of this Section 18.  Buyer may, at any time, designate any other
Person, including a Seller, to be the successor Registrar.

 

(d)           If Buyer sells a participation, Buyer shall, acting for this
purpose as a non-fiduciary agent of Sellers, maintain a register on which is
entered the name and address of each participant and such participant’s interest
in the rights and obligations under this Agreement and the other Transaction
Documents (the “Participant Register”) and no participation shall be effective
until recorded on the Participant Register; provided that, Buyer shall not have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any rights or obligations under this Agreement and the
other Transaction Documents) to any Person except to the extent that such
disclosure is necessary to establish that such rights or obligations are in
registered form in accordance with Section 5f.103-1(c) of the Treasury
Regulations.  The entries in each Participant Register shall be conclusive
absent manifest error, and Buyer shall treat each Person whose name is recorded
in such Participant Register as the owner of the related rights and obligations
for all purposes of this Agreement notwithstanding notice to the contrary,
subject to the provisions of this Section 18.

 

69

--------------------------------------------------------------------------------


 

(e)           Subject to the foregoing, this Agreement and the other Transaction
Documents and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.  Nothing in
this Agreement or the other Transaction Documents, express or implied, shall
give to any Person, other than the parties to the Transaction Documents and
their respective successors and permitted assigns, any benefit or any legal or
equitable right, power, remedy or claim under the Transaction Documents.

 

19.          GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

20.          NO WAIVERS, ETC.

 

No express or implied waiver of any Default or Event of Default by Buyer shall
constitute a waiver of any other Default or Event of Default and no exercise of
any right or remedy hereunder by Buyer shall constitute a waiver of its right to
exercise any other right or remedy hereunder.  No modification or waiver of any
provision of this Agreement and no consent by any party to a departure herefrom
shall be effective unless and until such shall be in writing and duly executed
by both of the parties hereto.  Without limitation of the foregoing, the failure
to give a notice pursuant to Section 4(b) hereof will not constitute a waiver of
any right to do so at a later date.

 

21.          USE OF EMPLOYEE PLAN ASSETS

 

No plan assets within the meaning of 29 C.F.R. § 2510.3-101, as modified in
operation by Section 3(42) of ERISA, or plan assets of any employee benefit plan
that is subject to any federal, state or local laws, rules or regulations that
are substantially similar to Section 406 of ERISA or Section 4975 of the Code
(collectively, “Plan Assets”) shall be used in connection with any Transaction. 
If any such assets are intended to be used by either party hereto (the “Plan
Party”) in the Transaction, the Plan Party shall so notify the other party prior
to the Transaction.  The Plan Party shall represent in writing to the other
party that the Transaction does not constitute a prohibited transaction under
ERISA, Section 4975 of the Code or any substantially similar law or is otherwise
exempt therefrom, and the other party may proceed in reliance thereon but shall
not be required so to proceed.

 

22.          INTENT

 

(a)           The parties intend, agree and acknowledge that: (i) each
Transaction involving a Purchased Loan with a Repurchase Date less than one year
after the Purchase Date qualifies as a “repurchase agreement” as that term is
defined in Section 101(47) of the Bankruptcy Code, (ii) each Transaction
involving a Purchased Loan qualify as a “securities contract” as that term is
defined in Section 741(7) of the Bankruptcy Code, (iii) each payment under this
Agreement has been made by, to or for the benefit of a financial institution as
defined in section 101(22) of the Bankruptcy Code, a financial participant as
defined in section 101(22A) of the Bankruptcy Code or repo participant as
defined in section 101(46) of the Bankruptcy Code, (iv) the grant of a security
interest set forth in Section 6 hereof to secure the rights of Buyer hereunder
also constitutes a “repurchase agreement” (where applicable) as contemplated by
Section

 

70

--------------------------------------------------------------------------------


 

101(47)(A)(v) of the Bankruptcy Code and a “securities contract” as contemplated
by Section 741(7)(A)(xi) of the Bankruptcy Code and are a part of this Agreement
and (v) each of the Purchased Loans shall constitute a “security” as defined in
Section 101(49) of the Bankruptcy Code, a mortgage loan or an interest in a
mortgage loan.  It is further understood that this Agreement is intended to
constitute a “master netting agreement” as defined in Section 101(38A) of the
Bankruptcy Code, as amended, with respect to each Transaction so constituting a
“repurchase agreement” (where applicable), or “securities contract”.  Each party
hereto hereby further agrees that it shall not challenge the characterization of
this Agreement as a “repurchase agreement,” “securities contract” and/or “master
netting agreement” within the meaning of the Bankruptcy Code.

 

(b)           The parties intend, agree and acknowledge that either party’s
right to accelerate or terminate this Agreement or to liquidate the Purchased
Loans delivered to it in connection with the Transaction hereunder or to
exercise any other remedies pursuant to Section 13 hereof is a contractual right
to liquidate such Transaction as described in Sections 555 and 559 of Title 11
of the United States Code, as amended.  It is further understood and agreed that
either party’s right to cause the termination, liquidation, or acceleration of,
or to offset net termination values, payment amounts or other transfer
obligations arising under or in connection with, this Agreement or any
Transaction hereunder is a contractual right to cause the termination,
liquidation, or acceleration of, or to offset net termination values, payment
amounts or other transfer obligations arising under or in connection with, this
Agreement as described in Section 561 of the Bankruptcy Code.

 

(c)           The parties intend, agree and acknowledge that if a party hereto
is an “insured depository institution,” as such term is defined in the Federal
Deposit Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d)           It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

(e)           The parties intend, agree and acknowledge that it is its intent
for U.S. federal, state and local income and franchise tax purposes to treat the
Transactions as indebtedness of the Seller Parties that is secured by the
Purchased Loans, and the Purchased Loans as owned by Sellers for such purposes,
and agrees to take no action inconsistent with such treatment, unless required
by law, in which case such party shall promptly notify the other party of such
requirement.

 

(f)            In light of the intent set forth above in this Section 22, Each
Sellers agrees that, from time to time upon the written request of Buyer, such
Sellers will execute and deliver any supplements, modifications, addendums or
other documents as may be necessary or desirable, in Buyer’s sole discretion, in
order to cause this Agreement and the Transactions contemplated

 

71

--------------------------------------------------------------------------------


 

hereby to qualify for, comply with the provisions of, or otherwise satisfy,
maintain or preserve the criteria for safe harbor treatment under the Bankruptcy
Code for “repurchase agreements” (where applicable), “securities contracts” and
“master netting agreements”; provided, however, that Buyer’s failure to request,
or Buyer’s or any Seller’s failure to execute, such supplements, modifications,
addendums or other documents does not in any way alter or otherwise change the
intention of the parties hereto that this Agreement and the Transactions
hereunder constitute “repurchase agreements” (where applicable), “securities
contracts” and/or a “master netting agreement” as such terms are defined in the
Bankruptcy Code.

 

23.          DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)           in the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 (“SIPA”) do not
protect the other party with respect to any Transaction hereunder;

 

(b)           in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

 

(c)           in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

24.          CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

(a)           Each party irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile.

 

(b)           To the extent that any party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

72

--------------------------------------------------------------------------------


 

(c)           The parties hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding and irrevocably consent to the service of any
summons and complaint and any other process by the mailing of copies of such
process to them at their respective address specified herein.  The parties
hereby agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Section 24 shall affect
the right of any party to serve legal process in any other manner permitted by
law or affect the right of any party to bring any action or proceeding against
the other party or its property in the courts of other jurisdictions.

 

(d)           EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

25.          NO RELIANCE

 

(a)           Buyer and each Seller hereby acknowledges, represents and warrants
that, in connection with the negotiation of, the entering into, and the
performance under, this Agreement and the Transaction Documents and each
Transaction hereunder and thereunder:

 

(i)                                     It is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the other party to the Transaction
Documents, other than the representations expressly set forth in the Transaction
Documents;

 

(ii)                                  It has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed necessary, and it has made its own investment, hedging
and trading decisions (including decisions regarding the suitability of any
Transaction) based upon its own judgment and upon any advice from such advisors
as it has deemed necessary and not upon any view expressed by the other party;

 

(iii)                               It is a sophisticated and informed Person
that has a full understanding of all the terms, conditions and risks (economic
and otherwise) of the Transaction Documents and each Transaction thereunder and
is capable of assuming and willing to assume (financially and otherwise) those
risks;

 

(iv)                              It is entering into the Transaction Documents
and each Transaction thereunder for the purposes of managing its borrowings or
investments or hedging its underlying assets or liabilities and not for purposes
of speculation; and

 

(v)                                 It is not acting as a fiduciary or
financial, investment or commodity trading advisor for the other party and has
not given the other party (directly or indirectly through any other Person) any
assurance, guaranty or representation whatsoever as to the merits (either legal,
regulatory, tax,

 

73

--------------------------------------------------------------------------------


 

business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

(b)           Each determination by Buyer of the Market Value with respect to
each Purchased Loan or the communication to the Seller Parties of any
information pertaining to Market Value under this Agreement shall be subject to
the following disclaimers:

 

(i)            Buyer has assumed and relied upon, with the Seller Parties’
consent and without independent verification, the accuracy and completeness of
the information provided by Seller Parties and reviewed by Buyer.  Except as
expressly set forth herein, Buyer has not made any independent inquiry of any
aspect of the New Collateral, Purchased Loans or the underlying collateral. 
Buyer’s view is based on economic, market and other conditions as in effect on,
and the information made available to Buyer as of, the date of any such
determination or communication of information, and such view may change at any
time without prior notice to the Seller Parties.

 

(ii)           Market Value determinations and other information provided to the
Seller Parties by the Buyer constitute a statement of Buyer’s view of the value
of one or more loans or other assets at a particular point in time and neither
(A) constitute a bid for a particular trade, (B) indicate a willingness on the
part of Buyer or any Affiliate thereof to make such a bid, nor (C) reflect a
valuation for substantially similar assets at the same or another point in time,
or for the same assets at another point in time.

 

(iii)          Market Value determinations and other information provided to the
Seller Parties may vary significantly from valuation determinations and other
information that may be obtained from other sources.

 

(iv)          Market Value determinations and other information provided to the
Seller Parties by the Buyer are communicated to the Seller Parties solely for
their use and may not be relied upon by any other person and may not be
disclosed or referred to publicly or to any third party without the prior
written consent of Buyer, which consent Buyer may withhold or delay in its sole
and absolute discretion.

 

(v)           Buyer makes no representations or warranties with respect to any
Market Value determinations or other information provided to the Seller Parties
by the Buyer.  Buyer shall not be liable for any incidental or consequential
damages arising out of any inaccuracy in such valuation determinations and other
information provided to the Seller Parties by the Buyer, including as a result
of any act of gross negligence or breach of any warranty.

 

(vi)          Market Value determinations and other information provided to the
Seller Parties by the Buyer in connection therewith are only indicative of the
initial Market Value of the Purchased Loan submitted to Buyer for consideration
hereunder, and may change without notice to the Seller Parties prior to, or
subsequent to, the Purchase Date for the applicable Transaction.  No indication
is provided as to Buyer’s expectation of the future value of such Purchased Loan
or the underlying collateral.

 

74

--------------------------------------------------------------------------------


 

(vii)         Initial Market Value determinations and other information provided
to the Seller Parties by the Buyer in connection therewith are to be used by the
Seller Parties for the sole purpose of determining whether to proceed in
accordance with Section 3 hereof and for no other purpose.

 

26.          INDEMNITY

 

Each Seller, severally and not jointly, hereby agrees to indemnify, defend and
hold harmless Buyer, Buyer’s Affiliates, Depository, and each of their
respective officers, directors, employees and agents (“Indemnified Parties”)
from and against any and all liabilities, obligations, actual out-of-pocket
losses, actual out-of-pocket damages, actual out-of-pocket penalties, actions,
judgments, suits, actual out-of-pocket taxes (including stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement and the Transaction Documents and the documents delivered in
connection herewith and therewith, other than income or similar taxes of Buyer),
actual out-of-pocket fees, actual out-of-pocket costs, actual out-of-pocket
expenses (including reasonable, third-party attorneys fees and disbursements) or
disbursements (all of the foregoing, collectively “Indemnified Amounts”) which
may at any time (including, without limitation, such time as this Agreement, the
Transaction Documents shall no longer be in effect and the Transactions shall
have been repaid in full) be imposed on or asserted against any Indemnified
Party in any way whatsoever arising out of or in connection with, or relating
to, this Agreement, the Transaction Documents or any Transactions hereunder or
thereunder or any action taken or omitted to be taken by any Indemnified Party
under or in connection with any of the foregoing; provided, that no Seller shall
be liable for Indemnified Amounts resulting from the bad faith, gross negligence
or willful misconduct of any Indemnified Party.  Without limiting the generality
of the foregoing, each Seller agrees to indemnify, defend and hold Buyer and the
other Indemnified Parties harmless from and indemnify Buyer and the other
Indemnified Parties against all Indemnified Amounts with respect to all
Purchased Loans relating to or arising out of any (A) breach of any
representation or warranty relating to Environmental Law or Hazardous Materials
made by such Seller hereunder or under any Transaction Document or any violation
or alleged violation of any Environmental Law or (B) any violation or alleged
violation of any consumer credit laws, including without limitation ERISA, the
Truth in Lending Act and/or the Real Estate Settlement Procedures Act, except to
the extent same results from an Indemnified Party’s bad faith, gross negligence
or willful misconduct.  In any suit, proceeding or action brought by Buyer in
connection with any Purchased Loan for any sum owing thereunder, or to enforce
any provisions of any Purchased Loan, the applicable Seller will save, indemnify
and hold Buyer harmless from and against all actual out-of-pocket costs and
expenses (including reasonable attorneys’ fees), losses or damages suffered by
reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by any Seller Party of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from a Seller Party.  Each
Seller also agrees to reimburse Buyer as and when billed by Buyer for (i) all
Buyer’s actual out-of-pocket costs and expenses incurred in connection with the
initial preparation and negotiation of this Agreement and the Transaction
Documents and the closing of the transactions contemplated hereby and thereby,
including, without limitation, the reasonable out-of-pocket fees and
disbursements of its counsel and (ii) all Buyer’s actual out-of-

 

75

--------------------------------------------------------------------------------


 

pocket expenses incurred in connection with Buyer’s due diligence reviews with
respect to the Purchased Loans or any loan which is proposed by such Seller as a
Purchased Loan, including without limitation, those incurred under Section 27
and the reasonable fees and disbursements of its counsel, subject in all cases
under this clause (ii), to the terms and conditions of Section 27. 
Additionally, each Seller also agrees to reimburse Buyer as and when billed by
Buyer for all of Buyer’s actual out-of-pocket costs and  expenses incurred in
connection with the enforcement or the preservation of Buyer’s rights under this
Agreement and the Transaction Documents or any Transaction contemplated hereby
or thereby, including, without limitation, the reasonable fees and disbursements
of its counsel.

 

27.          DUE DILIGENCE

 

(a)           Pre-Funding Diligence for Mortgage Loans.  No later than the
Friday (or the preceding Business Day) that is no less than six (6) Business
Days prior to the Purchase Date with respect to New Collateral, the Buyer (or,
at the option of the Buyer, the Verification Agent or the Appraisal Review
Agent) shall have the opportunity to review and confirm each item in the
Preliminary Due Diligence Package with respect to each Mortgage Loan (the
“Mortgage Loan Pre-Funding Diligence”), all such items to be delivered by the
applicable Seller by posting to the website www.box.com, or through other method
of information exchange reasonably acceptable to the Sellers and the Buyer.

 

(b)           Pre-Funding Diligence for Additional Advances.  No later than the
Friday (or the preceding Business Day) that is no less than six (6) Business
Days prior to funding any Additional Advance Date, the Buyer (or, at the option
of the Buyer, the Verification Agent or the Appraisal Review Agent) shall have
the opportunity to review and confirm each item in the Additional Advance
Diligence Package with respect to each Additional Advance (the “Additional
Advance Pre-Funding Diligence”), all such items to be delivered by the related
Seller by posting to the website www.box.com, or through other method of
information exchange reasonably acceptable to the Sellers and the Buyer.

 

(c)           Post-Funding Asset Diligence.  The Buyer (or, at the option of the
Buyer, the Verification Agent or the Appraisal Review Agent), at the expense of
the applicable Seller, shall at any time, have the opportunity to conduct the
following diligence with respect to any Purchased Loan:

 

(i)                                     verify (A) that all recorded legal
documents have been received by the Custodian in accordance with the terms of
this Agreement and the Custodial Agreement and subject to any cure and/or grace
periods provided herein, (B) that the endorsement or allonge in blank to any
Mortgage Note, the assignment of Mortgage in blank and the Assignment of Leases,
if any, in blank are included in the Loan File and (C) the receipt by the
Custodian of any other documents required to be included in the Loan File held
by the Custodian that were not previously delivered to the Custodian;

 

(ii)                                  review the title policy or certificate of
lender’s title insurance for accuracy and confirm (A) that such title policy
insures the first priority lien of the

 

76

--------------------------------------------------------------------------------


 

related Mortgage, which lien is subject only to Permitted Encumbrances, (B) the
policy is in an amount equal to the principal balance of the Mortgage Loan (or
with respect to a Mortgage Loan secured by multiple Mortgaged Properties, an
amount equal to at least the allocated loan amount with respect to the title
policy for each such Mortgaged Property) and (C) there are no unexpected liens,
unexpected judgments or other unexpected impediments that are senior or co-equal
with the lien of the related Mortgage;

 

(iii)                               conduct a review of any Purchased Loan to
confirm that it complies with the Loan Representations made with respect thereto
(as of the date of such Loan Representations and subject to any exceptions
thereto);

 

(iv)                              verify compliance with the Underwriting
Criteria;

 

(v)                                 review updated valuations or appraisals
obtained by the applicable Servicer at the direction of the Buyer given in
accordance with the definition of “Mortgaged Property Valuation”; and

 

(vi)                              any other due diligence reasonably requested
on reasonable advance notice by the Buyer and without additional cost to the
applicable Seller.

 

(d)           Facility, Servicer & Seller Party Diligence.  The Buyer (or its
designee) shall, at the expense of the applicable Seller, have the opportunity
to conduct the following diligence:

 

(i)                                     no more than once per calendar year
except following a Diligence Event, audit any Servicer’s or any Seller Party’s
cash controls and operational procedures; and

 

(ii)                                  at any time following a Diligence Event,
conduct a general inspection of any Servicer’s or any Seller Party’s books and
records; provided, that any expenses incurred by the Buyer or its designee in
connection with any due diligence conducted pursuant to clause (iii) of the
definition of “Diligence Event” shall be the sole responsibility of the Buyer.

 

28.          SERVICING

 

(a)           Each Seller and Buyer agree that all Servicing Rights with respect
to the Purchased Loans will be transferred hereunder to Buyer on the applicable
Purchase Date and such Servicing Rights shall be transferred by Buyer to the
applicable Seller upon such Seller’s payment of the Repurchase Price for such
Purchased Loans.  Notwithstanding the transfer and pledge of Servicing Rights to
Buyer, the applicable Seller shall be entitled to exercise all discretion with
respect to any directions or consents to be given to the Servicer of the
Purchased Loans (other than Material Modifications of the Purchased Loans) and
to appoint a servicer for each Purchased Loan subject to the prior written
consent of Buyer, which consent may be given by Buyer in its reasonable
discretion; provided, however, that upon the occurrence and during the
continuance of an Event of Default, each Seller Party’s rights to exercise such
discretion with respect to the Purchased Loans shall automatically terminate and
be of no further force and

 

77

--------------------------------------------------------------------------------


 

effect.  Any amendment, modification or termination, or waiver of any term or
provision, of any Purchased Loan or Loan Documents constituting a Material
Modification shall require Buyer’s prior written consent in accordance with
Section 7(e) of this Agreement. Buyer hereby agrees that KeyBank National
Association (“KeyBank”), or any other third party servicer otherwise approved by
Buyer in writing (KeyBank or any such third party servicer, a “Servicer”) may
service the Purchased Loans for the benefit of Buyer in accordance with the
terms and conditions of the servicing agreement in effect for each such
Servicer, provided that each such Servicing Agreement shall have been approved
in writing by Buyer in its sole and absolute discretion applied in good faith
and, if Buyer shall exercise its rights to pledge or hypothecate the Purchased
Loans pursuant to Section 8, Buyer’s assigns (each such servicing agreement that
has been approved by Buyer (and, if applicable, Buyer’s assigns), a “Servicing
Agreement” and, collectively, the “Servicing Agreements”); and provided,
further, that any such Servicer shall have entered into a Servicer Notice and
Agreement substantially in the form of Exhibit IX attached hereto (a “Servicer
Notice and Agreement”) acknowledging Buyer’s interests in the related Purchased
Loans and its rights to sell such Purchased Loans on a servicing-released basis,
agreeing that it shall deposit all Available Income and any other sums required
to be remitted to the holder of the Purchased Loans under the related Loan
Documents to the Depository for deposit in the Cash Management Account as set
forth in Section 5 hereof or as otherwise directed in a written notice signed by
Buyer for so long as such Purchased Loan is subject to this Agreement, and
Buyer’s right to terminate the term of such servicing rights with respect to any
Purchased Loans from and after an Event of Default.  Each Seller shall cause the
Purchased Loans to be serviced in accordance with Accepted Servicing Practices.

 

(b)           Sellers agrees that Buyer is the owner of all servicing records,
including but not limited to any and all Servicing Agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing
servicing (collectively, the “Servicing Records”) of Purchased Loans so long as
the Purchased Loans are subject to this Agreement.  Sellers covenant to
safeguard all Servicing Records relating to the Purchased Loans (if any are in a
Seller Parties’ possession) and to deliver them promptly to Buyer or its
designee (including the Custodian) at Buyer’s request.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, Buyer may, in its sole and absolute discretion, subject to Section 13
and any terms in the applicable Servicing Agreements approved by Buyer (i) sell
its rights to any or all of the Purchased Loans on a servicing released basis or
(ii) terminate any Servicer or sub-servicer of any or all of the Purchased
Loans, with or without cause, in each case without payment of any termination
fee.  Each Seller shall cause each Servicer to cooperate with Buyer in effecting
such termination and transferring all authority to service such Purchased Loans
to the successor servicer, including requiring such Servicer to (i) promptly
transfer all data in its possession relating to the applicable Purchased Loans
to the successor servicer in such electronic format as the successor servicer
may reasonably request, (ii) promptly transfer to the successor servicer, Buyer
or Buyer’s designee, the Loan File and all other files, records, correspondence
and documents in its possession relating to the applicable Purchased Loans and
(iii) use commercially reasonable efforts to cooperate and coordinate with the
successor servicer and/or Buyer to comply with any applicable so-called
“goodbye” letter requirements or other applicable requirements of the Real
Estate Settlement Procedures Act or other applicable legal or regulatory
requirement associated

 

78

--------------------------------------------------------------------------------


 

with the transfer of the servicing of the applicable Purchased Loans.  Each
Seller agrees that if any Seller Party or any such Servicer fails to cooperate
with Buyer or any successor servicer in effecting the termination of such
Servicer as servicer of any Purchased Loan or the transfer of all authority to
service such Purchased Loan to such successor servicer in accordance with the
terms hereof and the Servicing Agreement, Buyer will be irreparably harmed and
entitled to injunctive relief.

 

(d)           The payment of servicing fees shall be subordinate to payment of
amounts outstanding under any Transaction and this Agreement, other than the
payment of Qualified Servicing Expenses.

 

29.          TAXES

 

(a)           Transfer taxes, stamp taxes, documentary, filing, recording and
all similar costs with respect to the transfer of Collateral or in connection
with any of the transactions contemplated by this Agreement and the other
Transaction Documents, and the documents delivered in connection herewith and
therewith, other than any such taxes and costs that are attributable to an
assignment or grant of a participation by Buyer pursuant to Section 18 (but only
if no Event of Default has occurred and is continuing), shall be paid by the
applicable Seller.

 

(b)           All amounts payable by each Seller Party to Buyer in respect of
any transaction under the Transaction Documents shall be paid free and clear of,
and without withholding or deduction for, any Taxes, unless the withholding or
deduction of such Tax is required by law.  In that event, if such Tax is not an
Excluded Tax, the applicable Seller shall pay such additional amounts (for
purposes of this Section 29, the “Additional Amounts”) as will result in the net
amounts received by Buyer (after taking account of such withholding or
deduction) being equal to such amounts as would have been received by Buyer had
no such Tax been required to be withheld or deducted. For purposes of this
Agreement, the term “Excluded Tax” shall mean (i)  any Taxes imposed on or
measured by net income (however denominated), franchise Taxes or branch profits
Taxes (A) imposed as a result of Buyer being organized under the laws of, or
having its principal office located in, the jurisdiction (or any political
subdivision thereof) imposing such Tax or (B) that are Other Connection Taxes;
(ii) Taxes that would have not arisen but for the failure of Buyer to comply
with the requirements of Section 29(c) or Section 29(d); and (iii) U.S. federal
withholding Taxes imposed under FATCA, or any U.S. federal withholding Taxes
imposed on amounts payable to or for the account of Buyer pursuant to a law in
effect on the date on which Buyer acquires any interest in the Transaction
Documents, except to the extent that such amounts with respect to such Taxes
were payable to such Buyer’s assignor immediately before such Buyer became a
party hereto.  Each Seller shall indemnify and pay to Buyer, within ten
(10) days after demand therefor, the full amount of any Taxes, other than
Excluded Taxes, but including Taxes imposed or asserted on or attributable to
Additional Amounts payable pursuant to this Section 29(b), payable or paid by
Buyer or required to be withheld or deducted from a payment to Buyer and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the applicable Seller shall be conclusive absent manifest
error.  As soon as practicable after any payment of Taxes by a Seller to a
Governmental Authority pursuant to this Section 29(b), such

 

79

--------------------------------------------------------------------------------


 

Seller shall deliver to Buyer the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Buyer.

 

(c)           (i) Any Buyer that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Transaction Document
shall deliver to the applicable Seller, at the time or times reasonably
requested by such Seller, such properly completed and executed documentation
reasonably requested by such Seller as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, Buyer, if
reasonably requested by such Seller, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Seller as will
enable such Seller to determine whether or not Buyer is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 29(c)(ii) and 29(d) below) shall not be required if in Buyer’s
reasonable judgment such completion, execution or submission would subject Buyer
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of Buyer.

 

(ii) Without limiting the generality of the foregoing, on or before the date
hereof, on or before the date such Person becomes a party to this Agreement or a
participant, as applicable, and at the reasonable request of any Seller, Buyer
and each assignee of Buyer will provide to such Seller two copies of, as
applicable, a properly completed and duly executed United States Internal
Revenue Service form W-9, W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or successor
form) (with applicable attachments, including, in the case of a Person claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, a certificate reasonably satisfactory to such Seller to the effect that
such Person is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Seller within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code  (the “Portfolio Interest
Certificate”)).  In addition, Buyer shall, to the extent it is legally entitled
to do so, deliver to such Seller (in such number of copies as shall be requested
by such Seller) on or prior to the date on which such Buyer becomes a Buyer
under this Agreement (and from time to time thereafter upon the reasonable
request of such Seller), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Seller to
determine the withholding or deduction required to be made.  Buyer shall provide
to such Seller a properly executed United States Internal Revenue Service
Form W-9, dated on or before the Closing Date, evidencing a complete exemption
from withholding or deduction of Tax from amounts payable by such Seller to
Buyer under the Transaction Documents pursuant to applicable laws in effect on
the Closing Date.  Each Seller shall provide to Buyer a properly executed United
States Internal Revenue Service Form W-9 or other applicable forms as described
by the United States Internal Revenue Service, dated on or before the Closing
Date, evidencing a complete exemption from withholding or deduction of Tax from
amounts payable by Buyer to any Seller under the Transaction Documents pursuant
to applicable laws in effect on the Closing Date.  Each party hereto agrees to
notify the other party of any circumstance known to it that causes a certificate
or document provided by it pursuant to this Section 29(c) to fail to be true and
to provide two copies of a properly completed and duly

 

80

--------------------------------------------------------------------------------


 

executed updated form and, if applicable, a Portfolio Interest Certificate, upon
any previously delivered form becoming invalid, obsolete or inaccurate.

 

(d)           If a payment made to Buyer under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Buyer were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall
deliver to any Seller at the time or times prescribed by law and at such time or
times reasonably requested by such Seller such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Seller as may be
necessary for such Seller to comply with its obligations under FATCA and to
determine that Buyer has complied with Buyer’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 29(d), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(e)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 29 (including by the payment of additional
amounts pursuant to this Section 29), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (e), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(f)            Each party’s obligations under this Section 29 shall survive any
assignment of rights by Buyer, the termination of this Agreement and the
repurchase or release of any or all of the Purchased Loans.

 

30.          MISCELLANEOUS

 

(a)           All rights, remedies and powers of Buyer hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Buyer whether under law, equity or agreement.  In addition to the rights and
remedies granted to it in this Agreement, to the extent this Agreement is

 

81

--------------------------------------------------------------------------------


 

determined to create a security interest, Buyer shall have all rights and
remedies of a secured party under the UCC.

 

(b)           This Agreement may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

 

(c)           The headings in this Agreement are for convenience of reference
only and shall not affect the interpretation or construction of this Agreement.

 

(d)           Without limiting the rights and remedies of Buyer under this
Agreement or the other Transaction Documents, Sellers shall pay Buyer’s actual
out-of-pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of and any amendment,
supplement or modification to, this Agreement and/or the other Transaction
Documents and the Transactions thereunder.  Each Seller agrees to pay Buyer on
demand all actual out-of-pocket costs and expenses (including reasonable
expenses for legal services of every kind) of any subsequent enforcement of any
of the provisions of this Agreement and/or the other Transaction Documents, or
of the performance by Buyer of any obligations of the Seller Parties in respect
of the Purchased Loans, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of the Collateral
and for the custody, care or preservation of the Collateral (including insurance
costs) and defending or asserting rights and claims of Buyer in respect thereof,
by litigation or otherwise.  In addition, each Seller agrees to pay Buyer on
demand all actual out-of-pocket costs and expenses (including reasonable
expenses for legal services) incurred in connection with the maintenance of the
Cash Management Account.  All such expenses shall be several but not joint
recourse obligations of each Seller to Buyer under this Agreement.

 

(e)           Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or be invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

(f)            This Agreement together with the Transaction Documents contain a
final and complete integration of all prior expressions by the parties with
respect to the subject matter hereof and thereof and shall constitute the entire
agreement among the parties with respect to such subject matter, superseding all
prior oral or written understandings.

 

(g)           The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights.  Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.

 

(h)           Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction

 

82

--------------------------------------------------------------------------------


 

that a document is to be construed more strictly against the Person who itself
or through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

 

 

SELLERS:

 

 

 

READYCAP COMMERCIAL, LLC, a
Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Thomas Buttacavoli

 

Name: Thomas Buttacavoli

 

Title: Manager

 

 

 

 

SUTHERLAND WAREHOUSE TRUST II,
a Delaware statutory trust



By: WATERFALL ASSET
MANAGEMENT, LLC, not in its
individual capacity but solely as Trust’s
Agent

 

 

 

 

By:

/s/ Thomas Buttacavoli

 

Name: Thomas Buttacavoli

 

Title: Manager

 

 

 

SUTHERLAND ASSET I, LLC, a Delaware
limited liability company

 

 

 

By: SUTHERLAND PARTNERS, LP,
not in its individual capacity but solely as
managing member

 

 

 

By: SUTHERLAND ASSET MANAGEMENT CORPORATION, not
in its individual capacity but solely as
general partner

 

 

 

 

 

 

By:

/s/ Thomas Buttacavoli

 

Name: Thomas Buttacavoli

 

Title: Manager

 

[Signature pages continue on next page]

 

 

 

Third Amended and Restated

 

 

Master Repurchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Depository and Paying Agent

 

 

 

 

 

 

By:

/s/ Christopher J. Nuxoll

 

Name: Christopher J. Nuxoll

 

Title: Vice President

                                                                                                         

 

[Signature pages continue on next page]

 

 

 

Third Amended and Restated

 

 

Master Repurchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

DEUTSCHE BANK AG, CAYMAN
ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ Ryan M. Stark

 

Name: Ryan M. Stark

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Timur Otunchiev

 

Name: Timur Otunchiev

 

Title: Managing Director

 

 

 

Third Amended and Restated

 

 

Master Repurchase Agreement

 

S-3

--------------------------------------------------------------------------------